Exhibit 10.9

RESTRICTED STOCK AGREEMENT

This Agreement (the “Agreement”) is made as of the 29th day of June, 2007 (“Date
of Award”), between Medarex, Inc., a New Jersey corporation (the “Company”), and
Howard H. Pien (the “Grantee”).  In consideration of the agreements set forth
below, the Company and the Grantee agree as follows:

1.     Grant.  The following restricted stock awards (collectively, the “Award”)
of shares of the Company’s common stock, $.01 par value per share (“Common
Stock”), are hereby granted by the Company to the Grantee subject to (i) the
terms and conditions hereof, (ii) the provisions of the Medarex, Inc. 2005
Equity Incentive Plan (the “Plan”), a copy of which is attached hereto as
Exhibit A and the terms of which are incorporated by reference herein, (iii) the
terms and conditions of the Grantee’s employment agreement with the Company
dated May 16, 2007 (the “Employment Agreement”), and (iv) the receipt by the
Company of a stock power endorsed in blank by the Grantee, in the form attached
hereto as Exhibit B:

(a)                                  50,000 shares (the “Inducement Shares”);

(b)                                 175,000 shares (the “Initial Award Shares”);
and

(c)                                  75,000 shares (the “Performance Shares”).

The Inducement Shares, the Initial Award Shares and the Performance Shares shall
be referred to collectively herein as the “Award Shares.”  The term “Change in
Control” as used herein shall have the meaning set forth in the Employment
Agreement and not in the Plan.  All capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Plan.  In the event
of any conflict between the provisions of this Agreement, the Employment
Agreement and those of the Plan, the provisions of the Plan shall control.

2.     Transfer Restrictions.  None of the Award Shares shall be sold, assigned,
pledged or otherwise transferred, voluntarily or involuntarily, by the Grantee,
except in accordance with the terms of this Agreement and the Plan.

3.     Release of Restrictions.

(a)             The restrictions set forth in Section 2 above shall lapse as
follows, provided that the Grantee remains employed by the Company from June 14,
2007 (the “Start Date”) through the applicable date:

(i)                                     With respect to the Inducement Shares,
on June 14, 2008 with respect to 25,000 Inducement Shares and on June 14, 2009
with respect to the remaining 25,000 Inducement Shares;

(ii)                                  With respect to the Initial Award Shares,
on June 14, 2009 with respect to 87,500 Initial Award Shares and on June 14,
2010 with respect to the remaining 87,500 Initial Award Shares; and

1


--------------------------------------------------------------------------------


(iii)                               With respect to the Performance Shares, on
the five-year anniversary of the Start Date; provided, however, that if the
price of the Common Stock equals or exceeds $26 per share for the 20 consecutive
trading days immediately preceding the three-year anniversary of the Start Date,
then the restrictions with respect to 25,000 Performance Shares shall lapse on
such three-year anniversary of the Start Date and; provided further, however,
that if the price of the Common Stock equals or exceeds $26 per share for the 20
consecutive trading days immediately preceding the four-year anniversary of the
Start Date, then with respect to any Performance Shares for which restrictions
have not yet lapsed, the restrictions shall lapse on such four-year anniversary
of the Start Date.

(b)           In the event the Grantee’s employment is terminated by the Company
“Without Cause” or by the Grantee for “Good Reason” (each of such terms as
defined in the Employment Agreement), any restrictions on the Initial Award
Shares that would have lapsed during the eighteen (18) months following the date
the Grantee’s employment is terminated shall immediately lapse.

(c)            In the event of a Change in Control, any restrictions on the
Award Shares shall immediately lapse upon the effective date of the Change in
Control.

(d)           In the event the Grantee’s employment with the Company is
terminated prior to the date the restrictions lapse, as provided in Section
3(a), due to the Grantee’s retirement, permanent disability, or death, or in
cases of special circumstances, the Committee may, in its sole discretion, when
it finds that a waiver would be in the best interests of the Company, waive in
whole or in part any or all remaining restrictions with respect to the Grantee’s
Award Shares.

4.     Forfeiture.  Except as set forth in Section 3 above, in the event the
Grantee’s employment with the Company is terminated for any reason prior to the
date the restrictions lapse as provided in Section 3 above, the Award Shares for
which restrictions have not lapsed shall be forfeited to the Company.

5.     Tender Offer/Merger; Adjustment of Shares.  Notwithstanding anything
contained herein to the contrary:

(a)            Award Shares (i) may be tendered in response to a tender offer
for or a request or invitation to tenders of greater than 50% of the outstanding
Common Stock of the Company or (ii) may be surrendered in a merger,
consolidation or share exchange involving the Company; provided, however, that
in each case, in the event such tender offer, request for tender, merger,
consolidation or share exchange does not result in a Change in Control, the
securities or other consideration received in exchange therefore shall
thereafter be subject to the restrictions and conditions set forth herein.

2


--------------------------------------------------------------------------------


(b)           In the event of any change in the outstanding Common Stock
resulting from a subdivision or consolidation of shares, whether through
reorganization, recapitalization, share split, reverse share split, share
distribution or combination of shares or the payment of a share dividend, the
Award Shares shall be treated in the same manner in any such transaction as
other Common Stock.  Any Common Stock or other securities received by the
Grantee with respect to the Award Shares in any such transaction shall be
subject to the restrictions and conditions set forth herein.

6.     Rights as Stockholder.  The Grantee shall be entitled to all of the
rights of a stockholder with respect to the Award Shares held in escrow
including the right to vote such shares and to receive dividends and other
distributions payable with respect to such shares since the Date of Award, even
if some or all of such Award Shares have not yet vested and been released from
the restrictions set forth in Section 2 above.

7.     Escrow of Share Certificates.  Certificates for the Award Shares shall be
issued in the Grantee’s name and shall be held in escrow by the Company until
all restrictions lapse or such shares are forfeited as provided herein;
provided, however, that the terms of such escrow shall make allowance for the
transactions contemplated by Section 5 above.  A certificate or certificates
representing the Award Shares as to which restrictions have lapsed shall be
delivered to the Grantee upon such lapse, provided that any withholding
obligations of the Company are satisfied pursuant to Section 9 below.

8.     Government Regulations.  Notwithstanding anything contained herein to the
contrary, the Company’s obligation to issue or deliver certificates evidencing
the Award Shares shall be subject to all applicable laws, rules and regulations
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

9.     Withholding Taxes.  The Company shall have the right to require the
Grantee to remit to the Company, or to withhold from other amounts payable to
the Grantee, as compensation or otherwise, an amount sufficient to satisfy all
federal, state and local withholding tax requirements which may arise in
connection with this Award.

10.   Tax Consequences.   The acquisition and vesting of the Award Shares may
have adverse tax consequences to the Grantee that may be avoided or mitigated by
filing an election under Section 83(b) of the Code.  Such election must be filed
within thirty (30) days after the date this Award is granted.  The Grantee
hereby acknowledges that it is his responsibility, and not the Company’s, to
file a timely election under Section 83(b) of the Code, even if the Grantee
requests the Company to make such filing on his behalf.

11.   Award not a Service Contract.  This Award is not an employment or service
contract, and nothing in this Award shall be deemed to create in any way
whatsoever any obligation on the Grantee’s part to continue in the employ of or
service to the Company, or on the part of the Company to continue the Grantee’s
employment or service.

12.   Governing Law.  This Agreement shall be construed under the laws of the
State of New Jersey, without regard to its conflicts of laws principles.

3


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company has caused this Award to be granted on the date
first above written.

Medarex, Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Christian S. Schade

 

 

Christian S. Schade,

 

Senior Vice President and

 

Chief Financial Officer

Accepted:

 

 

 

/s/ Howard H. Pien

 

 

Howard H. Pien – Grantee

 

 

4


--------------------------------------------------------------------------------


EXHIBIT A

MEDAREX, INC.
2005 EQUITY INCENTIVE PLAN


SECTION 1.               PURPOSE OF THE PLAN. THE PURPOSE OF THE PLAN IS TO AID
MEDAREX, INC. AND ANY PARTICIPATING COMPANY IN SECURING AND RETAINING DIRECTORS,
OFFICERS, CONSULTANTS, AND OTHER EMPLOYEES AND TO MOTIVATE SUCH PERSONS TO EXERT
THEIR BEST EFFORTS ON BEHALF OF THE PARTICIPATING COMPANY GROUP.


SECTION 2.               DEFINITIONS AND CONSTRUCTION. WHENEVER USED HEREIN, THE
FOLLOWING TERMS SHALL HAVE THEIR RESPECTIVE MEANINGS SET FORTH BELOW:


(A)           “AFFILIATE” MEANS (I) AN ENTITY, OTHER THAN A PARENT COMPANY, THAT
DIRECTLY, OR INDIRECTLY THROUGH ONE OR MORE INTERMEDIARY ENTITIES, CONTROLS THE
COMPANY OR (II) AN ENTITY, OTHER THAN A SUBSIDIARY COMPANY, THAT IS CONTROLLED
BY THE COMPANY DIRECTLY OR INDIRECTLY THROUGH ONE OR MORE INTERMEDIARY ENTITIES.
FOR THIS PURPOSE, THE TERM “CONTROL” (INCLUDING THE TERM “CONTROLLED BY”) MEANS
THE POSSESSION, DIRECT OR INDIRECT, OF THE POWER TO DIRECT OR CAUSE THE
DIRECTION OF THE MANAGEMENT AND POLICIES OF THE RELEVANT ENTITY, WHETHER THROUGH
THE OWNERSHIP OF VOTING SECURITIES, BY CONTRACT OR OTHERWISE; OR SHALL HAVE SUCH
OTHER MEANING ASSIGNED SUCH TERM FOR THE PURPOSES OF REGISTRATION ON FORM S-8
UNDER THE SECURITIES ACT.


(B)           “AWARD” MEANS ANY OPTION, STOCK APPRECIATION RIGHT, RESTRICTED
STOCK, RESTRICTED STOCK UNIT, PERFORMANCE SHARE, PERFORMANCE UNIT, DEFERRED
STOCK AWARD, OTHER STOCK-BASED AWARD OR DEFERRED COMPENSATION AWARD GRANTED
UNDER THE PLAN.


(C)           “AWARD AGREEMENT” MEANS A WRITTEN AGREEMENT BETWEEN THE COMPANY
AND A PARTICIPANT SETTING FORTH THE TERMS, CONDITIONS AND RESTRICTIONS OF THE
AWARD GRANTED TO THE PARTICIPANT. AN AWARD AGREEMENT MAY BE AN “OPTION
AGREEMENT,” A “STOCK APPRECIATION RIGHT AGREEMENT,” A “RESTRICTED STOCK
AGREEMENT,” A “RESTRICTED STOCK UNIT AGREEMENT,” A “PERFORMANCE SHARE
AGREEMENT,” A “PERFORMANCE UNIT AGREEMENT,” A “DEFERRED STOCK AWARD AGREEMENT,”
A “DEFERRED COMPENSATION AWARD AGREEMENT” AND SUCH OTHER CASH AGREEMENT OR
“STOCK-BASED AWARD AGREEMENT” CONTAINING SUCH TERMS AND CONDITIONS AS SHALL BE
DETERMINED BY THE COMMITTEE FROM TIME TO TIME.


(D)           “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.


(E)           “CASHLESS EXERCISE” SHALL HAVE THE MEANING SET FORTH IN SECTION
6(D).


(F)            “CAUSE” SHALL HAVE THE MEANING SET FORTH IN SECTION 6(H).


(G)           “CHANGE IN CONTROL” MEANS, UNLESS OTHERWISE DEFINED BY THE
PARTICIPANT’S AWARD AGREEMENT OR CONTRACT OF EMPLOYMENT OR SERVICE, THE
OCCURRENCE OF ANY OF THE FOLLOWING:

1


--------------------------------------------------------------------------------


(I)            AN ACQUISITION (OTHER THAN DIRECTLY FROM THE COMPANY) OF ANY
VOTING SECURITIES OF THE COMPANY (THE “VOTING SECURITIES”) BY ANY “PERSON” (AS
THE TERM “PERSON” IS USED FOR PURPOSES OF SECTION 13(D) OR 14(D) OF THE EXCHANGE
ACT) IMMEDIATELY AFTER WHICH SUCH PERSON HAS “BENEFICIAL OWNERSHIP” (WITHIN THE
MEANING OF RULE 13D-3 PROMULGATED UNDER THE EXCHANGE ACT) OF 20% OR MORE OF THE
COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING VOTING SECURITIES;
PROVIDED, HOWEVER, THAT IN DETERMINING WHETHER A CHANGE IN CONTROL HAS OCCURRED,
VOTING SECURITIES WHICH ARE ACQUIRED IN A “NON-CONTROL ACQUISITION” (AS
HEREINAFTER DEFINED) SHALL NOT CONSTITUTE AN ACQUISITION WHICH WOULD CAUSE A
CHANGE IN CONTROL.

A “NON-CONTROL ACQUISITION” SHALL MEAN AN ACQUISITION OF VOTING SECURITIES BY
(1) AN EMPLOYEE BENEFIT PLAN (OR A TRUST FORMING A PART THEREOF) MAINTAINED BY
(X) THE COMPANY OR (Y) ANY COMPANY OR OTHER PERSON OF WHICH A MAJORITY OF ITS
VOTING POWER OR ITS EQUITY SECURITIES OR EQUITY INTEREST IS OWNED DIRECTLY OR
INDIRECTLY BY THE COMPANY (A “SUBSIDIARY”), (2) THE COMPANY OR ANY SUBSIDIARY,
OR (3) ANY PERSON IN CONNECTION WITH A NON-CONTROL TRANSACTION (AS DEFINED
BELOW);

(II)           THE INDIVIDUALS WHO, AS OF THE EFFECTIVE DATE, ARE MEMBERS OF THE
BOARD (THE “INCUMBENT BOARD”), CEASE FOR ANY REASON TO CONSTITUTE AT LEAST 66
2/3% OF THE BOARD; PROVIDED, HOWEVER, THAT IF THE ELECTION, OR NOMINATION FOR
ELECTION BY THE COMPANY’S SHAREHOLDERS, OF ANY NEW DIRECTOR WAS APPROVED BY A
VOTE OF AT LEAST 66 2/3% OF THE INCUMBENT BOARD, SUCH NEW DIRECTOR SHALL BE
CONSIDERED AS A MEMBER OF THE INCUMBENT BOARD; PROVIDED, FURTHER, HOWEVER, THAT
NO INDIVIDUAL SHALL BE CONSIDERED A MEMBER OF THE INCUMBENT BOARD IF SUCH
INDIVIDUAL INITIALLY ASSUMED OFFICE AS A RESULT OF EITHER AN ACTUAL OR
THREATENED “ELECTION CONTEST” (AS DESCRIBED IN RULE 14A-11 PROMULGATED UNDER THE
EXCHANGE ACT) OR OTHER ACTUAL OR THREATENED SOLICITATION OF PROXIES OR CONSENTS
BY OR ON BEHALF OF A PERSON OTHER THAN THE BOARD (A “PROXY CONTEST”) INCLUDING
BY REASON OF ANY AGREEMENT INTENDED TO AVOID OR SETTLE ANY ELECTION CONTEST OR
PROXY CONTEST; OR

(III)          APPROVAL OF THE COMPANY’S SHAREHOLDERS OF: (1) A MERGER,
CONSOLIDATION OR REORGANIZATION INVOLVING THE COMPANY, UNLESS (I) THE
SHAREHOLDERS OF THE COMPANY, IMMEDIATELY BEFORE SUCH MERGER, CONSOLIDATION OR
REORGANIZATION, OWN, DIRECTLY OR INDIRECTLY IMMEDIATELY FOLLOWING SUCH MERGER,
CONSOLIDATION OR REORGANIZATION, AT LEAST 66 2/3% OF THE COMBINED VOTING POWER
OF THE OUTSTANDING VOTING SECURITIES OF THE COMPANY RESULTING FROM SUCH MERGER,
CONSOLIDATION OR REORGANIZATION (THE “SURVIVING COMPANY”) IN SUBSTANTIALLY THE
SAME PROPORTION AS THEIR OWNERSHIP OF THE VOTING SECURITIES IMMEDIATELY BEFORE
SUCH MERGER, CONSOLIDATION OR REORGANIZATION, (II) THE INDIVIDUALS WHO WERE
MEMBERS OF THE INCUMBENT BOARD IMMEDIATELY PRIOR TO THE EXECUTION OF THE
AGREEMENT PROVIDING FOR SUCH MERGER, CONSOLIDATION OR REORGANIZATION CONSTITUTE
AT LEAST 66 2/3% OF THE MEMBERS OF THE BOARD OF DIRECTORS OF THE SURVIVING
COMPANY, AND (III) NO PERSON, OTHER THAN THE COMPANY, ANY SUBSIDIARY, ANY
EMPLOYEE BENEFIT PLAN (OR ANY TRUST FORMING A

2


--------------------------------------------------------------------------------


PART THEREOF) MAINTAINED BY THE COMPANY, THE SURVIVING COMPANY OR ANY SUBSIDIARY
THEREOF, OR ANY PERSON WHO, IMMEDIATELY PRIOR TO SUCH MERGER, CONSOLIDATION OR
REORGANIZATION HAD BENEFICIAL OWNERSHIP OF 20% OR MORE OF THE THEN OUTSTANDING
VOTING SECURITIES OF THE COMPANY, HAS BENEFICIAL OWNERSHIP OF 20% OR MORE OF THE
COMBINED VOTING POWER OF THE SURVIVING COMPANY’S THEN OUTSTANDING VOTING
SECURITIES (A TRANSACTION DESCRIBED IN CLAUSE (I) THROUGH (III) SHALL HEREIN BE
REFERRED TO AS A “NON-CONTROL TRANSACTION”); (2) A COMPLETE LIQUIDATION OR
DISSOLUTION OF THE COMPANY; OR (3) AN AGREEMENT FOR THE SALE OR OTHER
DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY TO ANY
PERSON (OTHER THAN A TRANSFER TO A SUBSIDIARY).

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities outstanding, increases the proportional number
of shares Beneficially Owned by the Subject Person, provided that if a Change in
Control would occur (but for the operation of this sentence) as a result of the
acquisition of Voting Securities by the Company, and after such share
acquisition, the Subject Person becomes the Beneficial Owner of any additional
Voting Securities which increases the percentage of the then outstanding Voting
Securities Beneficially Owned by the Subject Person, then a Change in Control
shall occur.

(h)       “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations promulgated thereunder.

(i)        “Committee” means the Company’s Compensation and Organization
Committee and such other committee or subcommittee of the Board, if any, duly
appointed to administer the Plan and having such powers in each instance as
shall be specified by the Board. The Committee shall have at least two members,
each of whom shall be a “non-employee director” as defined in Rule 16b-3 under
the Exchange Act and an “outside director” as defined in Section 162(m) of the
Code and the regulations thereunder, and, if applicable, meet the independence
requirements of the applicable stock exchange, quotation system or other
self-regulatory organization on which the Stock is traded. If, at any time,
there is no committee of the Board then authorized or properly constituted to
administer the Plan, the Board shall exercise all of the powers of the Committee
granted herein.

(j)        “Company” means Medarex, Inc., a New Jersey corporation, or any
successor company thereto.

(k)       “Consultant” means a person engaged to provide consulting or advisory
services (other than as an Employee or a member of the Board) to a Participating
Company, provided that the identity of such person, the nature of such services
or the entity to which such services are provided would not preclude the Company
from offering or selling securities to such person pursuant to the Plan in
reliance on registration on a Form S-8 Registration Statement under the
Securities Act.

3


--------------------------------------------------------------------------------


(l)        “Covered Employee” shall have the meaning given to such term in
Section 162(m) of the Code.

(m)      “Deferral Period” shall have the meaning set forth in Section 11(a).

(n)       “Deferred Compensation Award” means an award granted to a Participant
pursuant to Section 13 of the Plan.

(o)       “Deferred Stock Award” means an award of Stock granted to a
Participant pursuant to Section 11 of the Plan.

(p)       “Director” means a member of the Board.

(q)       “Disability” means a condition causing a Participant to be disabled
within the meaning of Section 409A(a)(2)(C) of the Code.

(r)        “Dividend Equivalent” means a credit, made at the discretion of the
Committee or as otherwise provided by the Plan, to the account of a Participant
in an amount equal to the cash dividends paid on one share of Stock for each
share of Stock represented by an Award held by such Participant.

(s)       “Effective Date” means the date that the Plan is approved by the
holders of a majority of shares of the outstanding Stock of the Company.  That
date is May 19, 2005.

(t)        “Elective Deferred Period” shall have the meaning set forth in
Section 11(b)(v).

(u)       “Employee” means any person treated as an employee (including an
Officer or a member of the Board who is also treated as an employee) in the
records of a Participating Company and, with respect to any Incentive Stock
Option granted to such person, who is an employee for purposes of Section 422 of
the Code; provided, however, that neither service as a member of the Board nor
payment of a director’s fee shall be sufficient to constitute employment for
purposes of the Plan. For purposes of the Plan, the Committee shall determine in
good faith and in the exercise of its discretion whether an individual has
become or has ceased to be an Employee and the effective date of such
individual’s employment or termination of employment, as the case may be. For
purposes of an individual’s rights, if any, under the Plan as of the time of the
Committee’s determination, all such determinations by the Committee shall be
final, binding and conclusive, notwithstanding that the Committee or any court
of law or governmental agency subsequently makes a contrary determination.

(v)       “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(w)      “Fair Market Value” means, as of any date, the value of a share of
Stock or other property as determined by the Committee, in its discretion, or by
the Company, in its discretion, if such determination is expressly allocated to
the Company herein, subject to the following:

4


--------------------------------------------------------------------------------


(i)        Except as otherwise determined by the Committee, if, on such date,
the Stock is listed on a national or regional securities exchange or market
system, the Fair Market Value of a share of Stock shall be the closing price of
a share of Stock (or the mean of the closing bid and asked prices of a share of
Stock if the Stock is so quoted instead) as quoted on the Nasdaq National
Market, the Nasdaq SmallCap Market or such other national or regional securities
exchange or market system constituting the primary market for the Stock, as
reported in The Wall Street Journal or such other source as the Company deems
reliable. If the relevant date does not fall on a day on which the Stock has
traded on such securities exchange or market system, the date on which the Fair
Market Value shall be established shall be the last day on which the Stock was
so traded prior to the relevant date, or such other appropriate day as shall be
determined by the Committee, in its discretion.

(II)           NOTWITHSTANDING THE FOREGOING, THE COMMITTEE MAY, IN ITS
DISCRETION, DETERMINE THE FAIR MARKET VALUE ON THE BASIS OF THE OPENING,
CLOSING, HIGH, LOW OR AVERAGE SALE PRICE OF A SHARE OF STOCK OR THE ACTUAL SALE
PRICE OF A SHARE OF STOCK RECEIVED BY A PARTICIPANT, ON SUCH DATE OR THE TRADING
DAY IMMEDIATELY PRECEDING SUCH DATE. THE COMMITTEE MAY VARY ITS METHOD OF
DETERMINATION OF THE FAIR MARKET VALUE AS PROVIDED IN THIS SECTION FOR DIFFERENT
PURPOSES UNDER THE PLAN.

(III)          IF, ON SUCH DATE, THE STOCK IS NOT LISTED ON A NATIONAL OR
REGIONAL SECURITIES EXCHANGE OR MARKET SYSTEM, THE FAIR MARKET VALUE OF A SHARE
OF STOCK SHALL BE AS DETERMINED BY THE COMMITTEE IN GOOD FAITH WITHOUT REGARD TO
ANY RESTRICTION OTHER THAN A RESTRICTION WHICH, BY ITS TERMS, WILL NEVER LAPSE.


(X)            “FULL VALUE AWARD” MEANS ANY OF THE FOLLOWING TYPES OF AWARDS TO
THE EXTENT SUCH AWARDS ARE SETTLED IN SHARES OF STOCK:  RESTRICTED STOCK;
RESTRICTED STOCK UNITS; PERFORMANCE SHARES; PERFORMANCE UNITS; DEFERRED STOCK
AWARDS; AND OTHER STOCK-BASED AWARDS.


(Y)           “INCENTIVE STOCK OPTION” MEANS AN OPTION INTENDED TO BE (AS SET
FORTH IN THE AWARD AGREEMENT) AND WHICH QUALIFIES AS AN INCENTIVE STOCK OPTION
WITHIN THE MEANING OF SECTION 422(B) OF THE CODE.


(Z)            “INSIDER” MEANS AN OFFICER, A DIRECTOR OR ANY OTHER PERSON WHOSE
TRANSACTIONS IN STOCK ARE SUBJECT TO SECTION 16 OF THE EXCHANGE ACT.


(AA)         “NONQUALIFIED STOCK OPTION” MEANS AN OPTION NOT INTENDED TO BE (AS
SET FORTH IN THE AWARD AGREEMENT) OR NOT QUALIFYING AS AN INCENTIVE STOCK OPTION
WITHIN THE MEANING OF SECTION 422(B) OF THE CODE.


(BB)         “OFFICER” MEANS ANY PERSON DESIGNATED BY THE BOARD AS AN OFFICER OF
THE COMPANY.

5


--------------------------------------------------------------------------------



(CC)         “OPTION” MEANS THE RIGHT TO PURCHASE STOCK AT A STATED PRICE FOR A
SPECIFIED PERIOD OF TIME GRANTED TO A PARTICIPANT PURSUANT TO SECTION 6 OF THE
PLAN. AN OPTION MAY BE EITHER AN INCENTIVE STOCK OPTION OR A NONQUALIFIED STOCK
OPTION.


(DD)         “OPTION EXPIRATION DATE” SHALL HAVE THE MEANING SET FORTH IN
SECTION 6(F).


(EE)         “OTHER STOCK-BASED AWARDS” MEANS AWARDS THAT ARE VALUED IN WHOLE OR
IN PART BY REFERENCE TO OR ARE OTHERWISE BASED ON THE STOCK, INCLUDING WITHOUT
LIMITATION, CONVERTIBLE DEBENTURES, BUT EXCLUDING OPTIONS, RESTRICTED STOCK
AWARDS, RESTRICTED STOCK UNITS, PERFORMANCE AWARDS, STOCK APPRECIATION RIGHTS,
DEFERRED STOCK AWARDS AND DEFERRED COMPENSATION AWARDS.


(FF)           “PARENT COMPANY” MEANS ANY PRESENT OR FUTURE “PARENT COMPANY” OF
THE COMPANY, AS DEFINED IN SECTION 424(E) OF THE CODE.


(GG)         “PARTICIPANT” MEANS ANY ELIGIBLE PERSON UNDER THE PLAN WHO HAS BEEN
GRANTED ONE OR MORE AWARDS.


(HH)         “PARTICIPATING COMPANY” MEANS THE COMPANY OR ANY PARENT COMPANY,
SUBSIDIARY COMPANY OR AFFILIATE.


(II)           “PARTICIPATING COMPANY GROUP” MEANS, AT ANY POINT IN TIME, ALL
ENTITIES COLLECTIVELY WHICH ARE THEN PARTICIPATING COMPANIES.


(JJ)           “PERFORMANCE AWARD” MEANS AN AWARD OF PERFORMANCE SHARES OR
PERFORMANCE UNITS.


(KK)         “PERFORMANCE AWARD FORMULA” MEANS, FOR ANY PERFORMANCE AWARD, A
FORMULA OR TABLE ESTABLISHED BY THE COMMITTEE PURSUANT TO SECTION 10 OF THE PLAN
WHICH PROVIDES THE BASIS FOR COMPUTING THE VALUE OF A PERFORMANCE AWARD AT ONE
OR MORE THRESHOLD LEVELS OF ATTAINMENT OF THE APPLICABLE PERFORMANCE GOAL(S)
MEASURED AS OF THE END OF THE APPLICABLE PERFORMANCE PERIOD.


(LL)           “PERFORMANCE GOAL” MEANS A PERFORMANCE GOAL ESTABLISHED BY THE
COMMITTEE PURSUANT TO SECTION 10 OF THE PLAN.


(MM)       “PERFORMANCE MEASURE” SHALL HAVE THE MEANING SET FORTH IN SECTION
10(D).


(NN)         “PERFORMANCE PERIOD” MEANS A PERIOD ESTABLISHED BY THE COMMITTEE
PURSUANT TO SECTION 10(C) OF THE PLAN AT THE END OF WHICH ONE OR MORE
PERFORMANCE GOALS ARE TO BE MEASURED.


(OO)         “PERFORMANCE SHARE” MEANS A BOOKKEEPING ENTRY REPRESENTING A RIGHT
GRANTED TO A PARTICIPANT PURSUANT TO SECTION 10 OF THE PLAN TO RECEIVE A PAYMENT
EQUAL TO THE FAIR MARKET VALUE OF A SHARE OF STOCK, BASED UPON A PERFORMANCE
AWARD FORMULA.

6


--------------------------------------------------------------------------------



(PP)         “PERFORMANCE TARGETS” SHALL HAVE THE MEANING SET FORTH IN SECTION
10(D).


(QQ)         “PERFORMANCE UNIT” MEANS A BOOKKEEPING ENTRY REPRESENTING A RIGHT
GRANTED TO A PARTICIPANT PURSUANT TO SECTION 10 OF THE PLAN TO RECEIVE A PAYMENT
OF UP TO $100, AS DETERMINED BY THE COMMITTEE, BASED UPON A PERFORMANCE AWARD
FORMULA.


(RR)           “PLAN” MEANS THE COMPANY’S 2005 EQUITY INCENTIVE PLAN.


(SS)         “PREDECESSOR PLANS” MEANS EACH OF THE COMPANY’S AMENDED AND
RESTATED 1991 STOCK OPTION PLAN, 1992 STOCK OPTION PLAN, 1994 STOCK OPTION PLAN,
1995 STOCK OPTION PLAN, 1996 STOCK OPTION PLAN, HOUSTON BIOTECHNOLOGY
INCORPORATED REPLACEMENT STOCK OPTION PLAN, HOUSTON BIOTECHNOLOGY INCORPORATED
1994A STOCK OPTION PLAN, 1997 STOCK OPTION PLAN, 1999 STOCK OPTION PLAN, 2000
STOCK OPTION PLAN, 2000 NON-DIRECTOR/OFFICER EMPLOYEE STOCK OPTION PLAN, 2001
NON-DIRECTOR/OFFICER EMPLOYEE STOCK OPTION PLAN, 2001 STOCK OPTION PLAN, AND
2002 NEW EMPLOYEE STOCK OPTION PLAN.


(TT)           “RESTRICTED STOCK AWARD” MEANS AN AWARD OF RESTRICTED STOCK.


(UU)         “RESTRICTED STOCK” MEANS STOCK GRANTED TO A PARTICIPANT PURSUANT TO
SECTION 8 OF THE PLAN.


(VV)         “RESTRICTED STOCK UNIT” OR “STOCK UNIT” MEANS A BOOKKEEPING ENTRY
REPRESENTING A RIGHT GRANTED TO A PARTICIPANT PURSUANT TO SECTION 9 OF THE PLAN,
TO RECEIVE A SHARE OF STOCK ON A DATE DETERMINED IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 9 AND THE PARTICIPANT’S AWARD AGREEMENT.


(WW)       “RESTRICTION PERIOD” MEANS THE PERIOD ESTABLISHED IN ACCORDANCE WITH
SECTION 8 OF THE PLAN DURING WHICH SHARES SUBJECT TO A RESTRICTED STOCK AWARD
ARE SUBJECT TO VESTING CONDITIONS.


(XX)          “RULE 16B-3” MEANS RULE 16B-3 UNDER THE EXCHANGE ACT, AS AMENDED
FROM TIME TO TIME, OR ANY SUCCESSOR RULE OR REGULATION.


(YY)         “SAR” OR “STOCK APPRECIATION RIGHT” MEANS A BOOKKEEPING ENTRY
REPRESENTING, FOR EACH SHARE OF STOCK SUBJECT TO SUCH SAR, A RIGHT GRANTED TO A
PARTICIPANT PURSUANT TO SECTION 7 OF THE PLAN TO RECEIVE PAYMENT OF AN AMOUNT
EQUAL TO THE EXCESS, IF ANY, OF THE FAIR MARKET VALUE OF A SHARE OF STOCK ON THE
DATE OF EXERCISE OF THE SAR OVER THE EXERCISE PRICE.


(ZZ)          “SECTION 162(M)” MEANS SECTION 162(M) OF THE CODE.


(AAA)       “SECURITIES ACT” MEANS THE SECURITIES ACT OF 1933, AS AMENDED.


(BBB)      “SERVICE” MEANS A PARTICIPANT’S EMPLOYMENT OR SERVICE WITH THE
PARTICIPATING COMPANY GROUP, WHETHER IN THE CAPACITY OF AN EMPLOYEE, OFFICER,
DIRECTOR OR CONSULTANT. UNLESS OTHERWISE PROVIDED BY THE COMMITTEE, A
PARTICIPANT’S SERVICE SHALL NOT BE DEEMED TO HAVE TERMINATED MERELY BECAUSE OF A
CHANGE IN THE CAPACITY IN WHICH THE PARTICIPANT

7


--------------------------------------------------------------------------------



RENDERS SUCH SERVICE OR A CHANGE IN THE PARTICIPATING COMPANY FOR WHICH THE
PARTICIPANT RENDERS SUCH SERVICE, PROVIDED THAT THERE IS NO INTERRUPTION OR
TERMINATION OF THE PARTICIPANT’S SERVICE. FURTHERMORE, A PARTICIPANT’S SERVICE
SHALL NOT BE DEEMED TO HAVE TERMINATED IF THE PARTICIPANT TAKES ANY MILITARY
LEAVE, SICK LEAVE, OR OTHER BONA FIDE LEAVE OF ABSENCE THAT IS APPROVED BY THE
COMPANY AND OTHERWISE COMPLIES WITH THE PROVISIONS OF SECTION 14 OF THE PLAN. A
PARTICIPANT’S SERVICE SHALL BE DEEMED TO HAVE TERMINATED EITHER UPON AN ACTUAL
TERMINATION OF EMPLOYMENT OR SERVICE WITH THE PARTICIPATING COMPANY GROUP OR
UPON THE ENTITY FOR WHICH THE PARTICIPANT PERFORMS SERVICE CEASING TO BE A
PARTICIPATING COMPANY. SUBJECT TO THE FOREGOING, THE COMPANY, IN ITS DISCRETION,
SHALL DETERMINE WHETHER THE PARTICIPANT’S SERVICE HAS TERMINATED AND THE
EFFECTIVE DATE OF SUCH TERMINATION.


(CCC)       “SPREAD” SHALL HAVE THE MEANING SET FORTH IN SECTION 21(A)(3).


(DDD)      “STOCK” MEANS THE COMMON STOCK OF THE COMPANY, AS ADJUSTED FROM TIME
TO TIME IN ACCORDANCE WITH SECTION 4(C) OF THE PLAN.


(EEE)       “STOCK UNIT” MEANS A BOOKKEEPING ENTRY REPRESENTING A RIGHT GRANTED
TO A PARTICIPANT PURSUANT TO SECTION 13 OF THE PLAN TO RECEIVE A SHARE OF STOCK
ON A DATE DETERMINED IN ACCORDANCE WITH THE PROVISIONS OF SECTION 13 AND THE
PARTICIPANT’S AWARD AGREEMENT, IF ANY.


(FFF)         “SUBSIDIARY COMPANY” MEANS ANY PRESENT OR FUTURE “SUBSIDIARY
COMPANY” OF THE COMPANY, AS DEFINED IN SECTION 424(F) OF THE CODE.


(GGG)      “TEN PERCENT OWNER” OR “10% OWNER” MEANS A PARTICIPANT WHO, AT THE
TIME AN OPTION IS GRANTED TO THE PARTICIPANT, OWNS STOCK POSSESSING MORE THAN
TEN PERCENT (10%) OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF STOCK OF
A PARTICIPATING COMPANY (OTHER THAN AN AFFILIATE) WITHIN THE MEANING OF SECTION
422(B)(6) OF THE CODE.


(HHH)      “VESTING CONDITIONS” MEAN THOSE CONDITIONS ESTABLISHED IN ACCORDANCE
WITH SECTION 8 OR SECTION 9 OF THE PLAN PRIOR TO THE SATISFACTION OF WHICH
SHARES SUBJECT TO A RESTRICTED STOCK AWARD OR RESTRICTED STOCK UNIT AWARD,
RESPECTIVELY, REMAIN SUBJECT TO FORFEITURE OR A REPURCHASE OPTION IN FAVOR OF
THE COMPANY UPON THE PARTICIPANT’S TERMINATION OF SERVICE.

Captions and titles contained herein are for convenience only and shall not
affect the meaning or interpretation of any provision of the Plan. Except when
otherwise indicated by the context, the singular shall include the plural and
the plural shall include the singular. Use of the term “or” is not intended to
be exclusive, unless the context clearly requires otherwise.


SECTION 3.               ADMINISTRATION.


(A)           THE PLAN SHALL BE ADMINISTERED BY THE COMMITTEE. ALL QUESTIONS OF
INTERPRETATION OF THE PLAN OR OF ANY AWARD SHALL BE DETERMINED BY THE COMMITTEE,
AND SUCH DETERMINATIONS SHALL BE FINAL AND BINDING UPON ALL PERSONS HAVING AN
INTEREST IN THE PLAN OR SUCH AWARD. A MAJORITY OF THE WHOLE COMMITTEE PRESENT AT
A MEETING AT WHICH A QUORUM IS PRESENT, OR AN ACT APPROVED IN WRITING BY ALL
MEMBERS OF THE COMMITTEE, SHALL BE AN ACT OF THE COMMITTEE. THE COMMITTEE SHALL
HAVE FULL POWER AND AUTHORITY, SUBJECT TO SUCH RESOLUTIONS NOT

8


--------------------------------------------------------------------------------



INCONSISTENT WITH THE PROVISIONS OF THE PLAN AS MAY FROM TIME TO TIME BE ISSUED
OR ADOPTED BY THE BOARD, TO GRANT AWARDS TO PARTICIPANTS, PURSUANT TO THE
PROVISIONS OF THE PLAN. THE COMMITTEE SHALL ALSO INTERPRET THE PROVISIONS OF THE
PLAN AND ANY AWARD ISSUED UNDER THE PLAN (AND ANY AGREEMENTS RELATING THERETO)
AND SUPERVISE THE ADMINISTRATION OF THE PLAN.


(B)           THE COMMITTEE SHALL: (I) SELECT THE PARTICIPANTS TO WHOM AWARDS
MAY FROM TIME TO TIME BE GRANTED HEREUNDER; (II) DETERMINE WHETHER INCENTIVE
STOCK OPTIONS, NONQUALIFIED STOCK OPTIONS, STOCK APPRECIATION RIGHTS, RESTRICTED
STOCK, DEFERRED STOCK AWARDS, RESTRICTED STOCK UNITS, PERFORMANCE SHARES,
PERFORMANCE UNITS, OTHER STOCK-BASED AWARDS, OR DEFERRED COMPENSATION AWARDS, OR
A COMBINATION OF THE FOREGOING, ARE TO BE GRANTED HEREUNDER; (III) DETERMINE THE
NUMBER OF SHARES OF STOCK TO BE COVERED BY EACH AWARD GRANTED HEREUNDER; (IV)
DETERMINE THE TERMS, CONDITIONS AND RESTRICTIONS APPLICABLE TO EACH AWARD (WHICH
NEED NOT BE IDENTICAL) AND ANY SHARES ACQUIRED PURSUANT THERETO, INCLUDING,
WITHOUT LIMITATION, (A) THE EXERCISE OR PURCHASE PRICE OF STOCK PURCHASED
PURSUANT TO ANY AWARD, (B) THE METHOD OF PAYMENT FOR STOCK PURCHASED PURSUANT TO
ANY AWARD, (C) THE METHOD FOR SATISFACTION OF ANY TAX WITHHOLDING OBLIGATION
ARISING IN CONNECTION WITH ANY AWARD, INCLUDING BY THE WITHHOLDING OR DELIVERY
OF SHARES OF STOCK, (D) THE TIMING, TERMS AND CONDITIONS OF THE EXERCISABILITY
OR VESTING OF ANY AWARD OR ANY SHARES ACQUIRED PURSUANT THERETO, (E) THE
PERFORMANCE AWARD FORMULA AND PERFORMANCE GOALS APPLICABLE TO ANY AWARD AND THE
EXTENT TO WHICH SUCH PERFORMANCE GOALS HAVE BEEN ATTAINED, (F) THE TIME OF THE
EXPIRATION OF ANY AWARD, (G) THE EFFECT OF THE PARTICIPANT’S TERMINATION OF
SERVICE ON ANY OF THE FOREGOING, AND (H) ALL OTHER TERMS, CONDITIONS AND
RESTRICTIONS APPLICABLE TO ANY AWARD OR STOCK ACQUIRED PURSUANT THERETO NOT
INCONSISTENT WITH THE TERMS OF THE PLAN; (V) DETERMINE WHETHER, TO WHAT EXTENT
AND UNDER WHAT CIRCUMSTANCES AWARDS MAY BE SETTLED IN CASH; (VI) DETERMINE
WHETHER, TO WHAT EXTENT, AND UNDER WHAT CIRCUMSTANCES STOCK AND OTHER AMOUNTS
PAYABLE WITH RESPECT TO AN AWARD UNDER THIS PLAN SHALL BE DEFERRED EITHER
AUTOMATICALLY OR AT THE ELECTION OF THE PARTICIPANT; AND (VII) DETERMINE
WHETHER, TO WHAT EXTENT, AND UNDER WHAT CIRCUMSTANCES OPTION GRANTS AND/OR OTHER
AWARDS UNDER THE PLAN ARE TO BE MADE, AND OPERATE, ON A TANDEM BASIS.


(C)           THE CHIEF EXECUTIVE OFFICER AND THE CHIEF FINANCIAL OFFICER OR ANY
OTHER OFFICER DESIGNATED BY THE COMMITTEE SHALL HAVE THE AUTHORITY TO ACT ON
BEHALF OF THE COMPANY WITH RESPECT TO ANY MATTER, RIGHT, OBLIGATION,
DETERMINATION OR ELECTION WHICH IS THE RESPONSIBILITY OF OR WHICH IS ALLOCATED
TO THE COMPANY HEREIN. THE BOARD OR THE COMMITTEE MAY, IN ITS DISCRETION,
DELEGATE TO A COMMITTEE COMPRISED OF ONE OR MORE OFFICERS THE AUTHORITY TO GRANT
ONE OR MORE AWARDS, WITHOUT FURTHER APPROVAL OF THE BOARD OR THE COMMITTEE, TO
ANY EMPLOYEE, OTHER THAN A PERSON WHO, AT THE TIME OF SUCH GRANT, IS AN INSIDER;
PROVIDED, HOWEVER, THAT (I) SUCH AWARDS SHALL NOT BE GRANTED FOR SHARES OF STOCK
IN EXCESS OF THE MAXIMUM AGGREGATE NUMBER OF SHARES OF STOCK AUTHORIZED FOR
ISSUANCE PURSUANT TO SECTION 4, (II) THE EXERCISE PRICE PER SHARE OF EACH SUCH
AWARD WHICH IS AN OPTION OR STOCK APPRECIATION RIGHT SHALL BE NOT LESS THAN THE
FAIR MARKET VALUE PER SHARE OF THE STOCK ON THE EFFECTIVE DATE OF GRANT (OR, IF
THE STOCK HAS NOT TRADED ON SUCH DATE, ON THE LAST DAY PRECEDING THE EFFECTIVE
DATE OF GRANT ON WHICH THE STOCK WAS TRADED), AND (III) EACH SUCH AWARD SHALL BE
SUBJECT TO THE TERMS AND CONDITIONS OF THE APPROPRIATE STANDARD FORM OF AWARD
AGREEMENT APPROVED BY THE BOARD OR THE COMMITTEE AND SHALL CONFORM TO THE
PROVISIONS OF THE PLAN AND SUCH OTHER GUIDELINES AS SHALL BE ESTABLISHED FROM
TIME TO TIME BY THE BOARD OR THE COMMITTEE.

9


--------------------------------------------------------------------------------



(D)           WITH RESPECT TO PARTICIPATION BY INSIDERS IN THE PLAN, AT ANY TIME
THAT ANY CLASS OF EQUITY SECURITY OF THE COMPANY IS REGISTERED PURSUANT TO
SECTION 12 OF THE EXCHANGE ACT, THE PLAN SHALL BE ADMINISTERED IN COMPLIANCE
WITH THE REQUIREMENTS, IF ANY, OF RULE 16B-3.


(E)           NO MEMBER OF THE COMMITTEE SHALL BE LIABLE FOR ANY ACTION OR
DETERMINATION MADE IN GOOD FAITH WITH RESPECT TO THE PLAN OR ANY AWARD
THEREUNDER.

Notwithstanding the foregoing, without the affirmative vote of holders of a
majority of the shares of Stock cast in person or by proxy at a meeting of the
shareholders of the Company at which a quorum representing a majority of all
outstanding shares of Stock is present or represented by proxy, the Board shall
not approve a program providing for either (i) the cancellation of outstanding
Options or SARs and the grant in substitution therefore of new Options or SARs
having a lower exercise price or (ii) the amendment of outstanding Options or
SARs to reduce the exercise price thereof. This paragraph shall not be construed
to apply to “issuing or assuming a stock option in a transaction to which
section 424(a) applies,” within the meaning of Section 424 of the Code.


SECTION 4.               STOCK SUBJECT TO THE PLAN; INDIVIDUAL LIMITATIONS ON
AWARDS.


(A)           SUBJECT TO ADJUSTMENT AS PROVIDED IN SUBSECTIONS (B) AND (C)
BELOW, THE MAXIMUM AGGREGATE NUMBER OF SHARES OF STOCK THAT MAY BE ISSUED UNDER
THE PLAN SHALL BE 6,500,000 SHARES AND SHALL CONSIST OF (I) AUTHORIZED BUT
UNISSUED SHARES, OR (II) REACQUIRED SHARES (TREASURY) OF STOCK, OR (III) ANY
COMBINATION THEREOF. NOTWITHSTANDING THE FOREGOING, NO MORE THAN 3,000,000 OF
SUCH SHARES OF STOCK MAY BE ISSUED PURSUANT TO ALL FULL VALUE AWARDS.

If an outstanding Award for any reason expires or is terminated or canceled
without having been exercised or settled in full, or if shares of Stock acquired
pursuant to an Award subject to forfeiture or repurchase are forfeited or
repurchased by the Company at the Participant’s purchase price, the shares of
Stock allocable to the terminated portion of such Award or such forfeited or
repurchased shares of Stock shall again be available for issuance under the
Plan. Shares of Stock shall not be deemed to have been issued pursuant to the
Plan (i) with respect to any portion of an Award that is settled in cash or (ii)
to the extent such shares are withheld or reacquired by the Company in
satisfaction of tax withholding obligations pursuant to Section 19. Upon payment
in shares of Stock pursuant to the exercise of a SAR, the number of shares
available for issuance under the Plan shall be reduced only by the number of
shares actually issued in such payment. If the exercise price of an Option is
paid by tender to the Company, or attestation to the ownership, of shares of
Stock owned by the Participant, the number of shares available for issuance
under the Plan shall be reduced by the net number of shares for which the Option
is exercised. The maximum number of shares available for issuance under the Plan
shall not be reduced to reflect any dividends or dividend equivalents that are
reinvested into additional shares of Stock or credited as additional Performance
Shares. The maximum number of shares of Stock shall not be reduced by the
issuance of shares of Stock hereunder due to the assumption, conversion or
substitution of Awards made by an entity acquired by the Company. For the
purposes of computing the total number of shares of Stock granted under the
Plan, where one or more types of Awards, both of which are payable in shares of
Stock, are granted in tandem with each other, such that the exercise of one type
of Award with respect to a number of shares

10


--------------------------------------------------------------------------------


cancels an equal number of shares of the other, the number of shares granted
under both Awards shall be deemed to be equivalent to the number of shares under
one of the Awards.


(B)           THE MAXIMUM AGGREGATE NUMBER OF SHARES OF STOCK THAT MAY BE ISSUED
UNDER THE PLAN AS SET FORTH IN SUBSECTION (A) ABOVE SHALL BE CUMULATIVELY
INCREASED FROM TIME TO TIME BY:

(I)            THE NUMBER OF SHARES OF STOCK AUTHORIZED AND REMAINING AVAILABLE
FOR THE FUTURE GRANT OF OPTIONS UNDER THE PREDECESSOR PLANS AS OF THE EFFECTIVE
DATE;

(II)           THE NUMBER OF SHARES OF STOCK SUBJECT TO THAT PORTION OF ANY
OPTION OUTSTANDING UNDER A PREDECESSOR PLAN AS OF THE EFFECTIVE DATE WHICH, ON
OR AFTER THE EFFECTIVE DATE, EXPIRES OR IS TERMINATED OR CANCELED FOR ANY REASON
WITHOUT HAVING BEEN EXERCISED; AND

(III)          THE NUMBER OF SHARES STOCK THAT ARE WITHHELD OR REACQUIRED BY THE
COMPANY ON OR AFTER THE EFFECTIVE DATE IN SATISFACTION OF TAX WITHHOLDING
OBLIGATIONS PURSUANT TO A PREDECESSOR PLAN.

Notwithstanding the foregoing, the aggregate number of shares of Stock
authorized for issuance under the Predecessor Plans that may become authorized
for issuance under the Plan pursuant to this subsection (b) shall not exceed
10,000,000 shares.

The Plan shall serve as the successor to the Predecessor Plans, and no further
option grants shall be made under the Predecessor Plans. All options outstanding
under the Predecessor Plans as of the Effective Date shall, immediately upon the
Effective Date, be incorporated into the Plan and treated as outstanding Options
under the Plan. However, each outstanding option so incorporated shall continue
to be governed solely by the terms of the documents evidencing such option. No
provision of the Plan shall be deemed to adversely affect or otherwise diminish
the rights or obligations of the holders of such incorporated options with
respect to their acquisition of shares of Stock which may exist under the terms
of the Predecessor Plans under which such incorporated option was issued.
Subject to the rights of the Participant under the incorporated option documents
and Predecessor Plans, the discretion delegated to the Committee hereunder may
be exercisable with respect to incorporated options to the same extent as it is
exercisable with respect to options originally granted under this Plan.


(C)           SUBJECT TO ANY REQUIRED ACTION BY THE SHAREHOLDERS OF THE COMPANY,
IN THE EVENT OF ANY CHANGE IN THE STOCK EFFECTED WITHOUT RECEIPT OF
CONSIDERATION BY THE COMPANY, WHETHER THROUGH MERGER, CONSOLIDATION,
REORGANIZATION, REINCORPORATION, RECAPITALIZATION, RECLASSIFICATION, STOCK
DIVIDEND, STOCK SPLIT, REVERSE STOCK SPLIT, SPLIT-UP, SPLIT-OFF, SPIN-OFF,
COMBINATION OF SHARES, EXCHANGE OF SHARES, OR SIMILAR CHANGE IN THE CAPITAL
STRUCTURE OF THE COMPANY, OR IN THE EVENT OF PAYMENT OF A DIVIDEND OR
DISTRIBUTION TO THE SHAREHOLDERS OF THE COMPANY IN A FORM OTHER THAN STOCK
(EXCEPTING NORMAL CASH DIVIDENDS) THAT HAS A MATERIAL EFFECT ON THE FAIR MARKET
VALUE OF SHARES OF STOCK, APPROPRIATE ADJUSTMENTS SHALL BE MADE IN THE NUMBER
AND KIND OF SHARES SUBJECT TO THE PLAN AND TO ANY OUTSTANDING AWARDS AND IN THE
EXERCISE OR PURCHASE PRICE PER SHARE UNDER ANY OUTSTANDING AWARD IN ORDER TO
PREVENT DILUTION

11


--------------------------------------------------------------------------------



OR ENLARGEMENT OF PARTICIPANTS’ RIGHTS UNDER THE PLAN. FOR PURPOSES OF THE
FOREGOING, CONVERSION OF ANY CONVERTIBLE SECURITIES OF THE COMPANY SHALL NOT BE
TREATED AS “EFFECTED WITHOUT RECEIPT OF CONSIDERATION BY THE COMPANY.” ANY
FRACTIONAL SHARE RESULTING FROM AN ADJUSTMENT PURSUANT TO THIS SUBSECTION (C)
SHALL BE ROUNDED DOWN TO THE NEAREST WHOLE NUMBER, AND IN NO EVENT MAY THE
EXERCISE OR PURCHASE PRICE UNDER ANY AWARD BE DECREASED TO AN AMOUNT LESS THAN
THE PAR VALUE, IF ANY, OF THE STOCK SUBJECT TO SUCH AWARD. THE COMMITTEE IN ITS
SOLE DISCRETION, MAY ALSO MAKE SUCH ADJUSTMENTS IN THE TERMS OF ANY AWARD TO
REFLECT, OR RELATED TO, SUCH CHANGES IN THE CAPITAL STRUCTURE OF THE COMPANY OR
DISTRIBUTIONS AS IT DEEMS APPROPRIATE, INCLUDING MODIFICATION OF PERFORMANCE
GOALS, PERFORMANCE AWARD FORMULAS AND PERFORMANCE PERIODS. THE ADJUSTMENTS
DETERMINED BY THE COMMITTEE PURSUANT TO THIS SECTION 4(C) SHALL BE FINAL,
BINDING AND CONCLUSIVE.


(D)           NOTWITHSTANDING ANY PROVISION OF THE PLAN TO THE CONTRARY, NO MORE
THAN TEN PERCENT (10%) OF THE MAXIMUM AGGREGATE NUMBER OF SHARES OF STOCK THAT
MAY BE ISSUED UNDER THE PLAN SHALL BE ISSUED PURSUANT TO THE EXERCISE OR
SETTLEMENT OF RESTRICTED STOCK AWARDS, RESTRICTED STOCK UNIT AWARDS, DEFERRED
STOCK AWARDS AND OTHER STOCK-BASED AWARDS.


(E)           THE MAXIMUM NUMBER OF SHARES OF STOCK WITH RESPECT TO WHICH
OPTIONS AND/OR SARS MAY BE GRANTED TO ANY PARTICIPANT IN ANY FISCAL YEAR OF THE
COMPANY SHALL BE 1,000,000 SHARES.  THE MAXIMUM NUMBER OF SHARES WITH RESPECT TO
WHICH FULL VALUE AWARDS, IN THE AGGREGATE, MAY BE GRANTED TO ANY PARTICIPANT IN
ANY FISCAL YEAR OF THE COMPANY SHALL BE 200,000 SHARES.  IN CONNECTION WITH A
PARTICIPANT’S (I) COMMENCEMENT OF SERVICE OR (II) PROMOTION, A PARTICIPANT MAY
BE GRANTED OPTIONS AND/OR SARS FOR UP TO AN ADDITIONAL 500,000 SHARES OR MAY BE
GRANTED FULL VALUE AWARDS, IN THE AGGREGATE, FOR UP TO AN ADDITIONAL 50,000
SHARES NONE OF WHICH SHALL COUNT AGAINST THE LIMIT SET FORTH IN THE PRECEDING
SENTENCE.  THE FOREGOING LIMITATIONS SHALL BE ADJUSTED PROPORTIONATELY IN
CONNECTION WITH ANY CHANGE IN THE COMPANY’S CAPITALIZATION PURSUANT TO
SUBSECTION (C) ABOVE.  TO THE EXTENT REQUIRED BY SECTION 162(M) OF THE CODE OR
THE REGULATIONS THEREUNDER, IN APPLYING THE FOREGOING LIMITATIONS WITH RESPECT
TO A PARTICIPANT, IF ANY AWARDS ARE CANCELED, THE CANCELED AWARDS SHALL CONTINUE
TO COUNT AGAINST THE MAXIMUM NUMBER OF SHARES OF STOCK WITH RESPECT TO WHICH
AWARDS MAY BE GRANTED TO THE PARTICIPANT.  FOR THIS PURPOSE, IF THE COMPANY
REPRICES AN OPTION (OR IN THE CASE OF A SAR, IF THE BASE AMOUNT ON WHICH THE
STOCK APPRECIATION IS CALCULATED IS REDUCED TO REFLECT A REDUCTION IN THE FAIR
MARKET VALUE OF THE STOCK), AND IF SUCH REPRICING OR REDUCTION (IN THE CASE OF A
SAR) IS APPROVED BY THE SHAREHOLDERS OF THE COMPANY, THEN SUCH REPRICING OR
REDUCTION SHALL BE TREATED AS THE CANCELLATION OF THE EXISTING OPTION OR SAR AND
THE GRANT OF A NEW OPTION OR SAR.


SECTION 5.               ELIGIBILITY.


(A)           AWARDS MAY, AT THE COMMITTEE’S SOLE DISCRETION, BE GRANTED IN THE
FORM OF OPTIONS PURSUANT TO SECTION 6, SARS PURSUANT TO SECTION 7, RESTRICTED
STOCK AWARDS PURSUANT TO SECTION 8, RESTRICTED STOCK UNIT AWARDS PURSUANT TO
SECTION 9, PERFORMANCE AWARDS PURSUANT TO SECTION 10, DEFERRED STOCK AWARDS
PURSUANT TO SECTION 11, OTHER STOCK-BASED AWARDS PURSUANT TO SECTION 12,
DEFERRED COMPENSATION AWARDS PURSUANT TO SECTION 13, OR ANY COMBINATION THEREOF.
ALL AWARDS SHALL BE SUBJECT TO THE TERMS, CONDITIONS, RESTRICTIONS AND
LIMITATIONS OF THE PLAN. THE COMMITTEE MAY, IN ITS SOLE JUDGMENT, SUBJECT AN
AWARD AT ANY

12


--------------------------------------------------------------------------------



TIME TO SUCH OTHER TERMS, CONDITIONS, RESTRICTIONS AND/OR LIMITATIONS,
(INCLUDING, BUT NOT LIMITED TO, THE TIME AND CONDITIONS OF EXERCISE AND
RESTRICTIONS ON TRANSFERABILITY AND VESTING), PROVIDED THEY ARE NOT INCONSISTENT
WITH THE TERMS OF THE PLAN. AWARDS UNDER A PARTICULAR SECTION OF THE PLAN NEED
NOT BE UNIFORM AND AWARDS UNDER TWO OR MORE SECTIONS MAY BE COMBINED INTO A
SINGLE AWARD AGREEMENT. ANY COMBINATION OF AWARDS MAY BE GRANTED AT ONE TIME AND
ON MORE THAN ONE OCCASION TO THE SAME PARTICIPANT.


(B)           IN ORDER TO FACILITATE THE MAKING OF ANY AWARD TO PARTICIPANTS WHO
ARE EMPLOYED OR RETAINED BY THE COMPANY OUTSIDE THE UNITED STATES AS EMPLOYEES,
DIRECTORS OR CONSULTANTS (OR WHO ARE FOREIGN NATIONALS TEMPORARILY WITHIN THE
UNITED STATES), THE COMMITTEE MAY PROVIDE FOR SUCH MODIFICATIONS AND ADDITIONAL
TERMS AND CONDITIONS (“SPECIAL TERMS”) IN AWARDS AS THE COMMITTEE MAY CONSIDER
NECESSARY OR APPROPRIATE TO ACCOMMODATE DIFFERENCES IN LOCAL LAW, POLICY OR
CUSTOM OR TO FACILITATE ADMINISTRATION OF THE PLAN. THE SPECIAL TERMS MAY
PROVIDE THAT THE GRANT OF AN AWARD IS SUBJECT TO (1) APPLICABLE GOVERNMENTAL OR
REGULATORY APPROVAL OR OTHER COMPLIANCE WITH LOCAL LEGAL REQUIREMENTS AND/OR (2)
THE EXECUTION BY THE PARTICIPANT OF A WRITTEN INSTRUMENT IN THE FORM SPECIFIED
BY THE COMMITTEE, AND THAT IN THE EVENT SUCH CONDITIONS ARE NOT SATISFIED, THE
GRANT SHALL BE VOID.  THE COMMITTEE MAY ADOPT OR APPROVE SUB-PLANS, APPENDICES
OR SUPPLEMENTS TO, OR AMENDMENTS, RESTATEMENTS, OR ALTERNATIVE VERSIONS OF, THE
PLAN AS IT MAY CONSIDER NECESSARY OR APPROPRIATE FOR PURPOSES OF IMPLEMENTING
ANY SPECIAL TERMS, WITHOUT THEREBY AFFECTING THE TERMS OF THE PLAN AS IN EFFECT
FOR ANY OTHER PURPOSE; PROVIDED, HOWEVER, NO SUCH SUB-PLANS, APPENDICES OR
SUPPLEMENTS TO, OR AMENDMENTS, RESTATEMENTS, OR ALTERNATIVE VERSIONS OF, THE
PLAN SHALL: (I) INCREASE THE NUMBER OF AVAILABLE SHARES UNDER SECTION 4; (II)
CAUSE THE PLAN TO CEASE TO SATISFY ANY CONDITIONS OF RULE 16B-3 UNDER THE
EXCHANGE ACT OR, WITH RESPECT TO COVERED EMPLOYEES, SECTION 162(M) OF THE CODE;
OR (III) REVOKE, REMOVE OR REDUCE ANY VESTED RIGHT OF A PARTICIPANT WITHOUT THE
PRIOR WRITTEN CONSENT OF SUCH PARTICIPANT.


(C)           UNLESS OTHERWISE SPECIFICALLY DETERMINED BY THE COMMITTEE, ALL
AWARDS AND PAYMENTS PURSUANT TO SUCH AWARDS SHALL BE DETERMINED IN U.S.
CURRENCY. THE COMMITTEE SHALL DETERMINE, IN ITS DISCRETION, WHETHER AND TO THE
EXTENT ANY PAYMENTS MADE PURSUANT TO AN AWARD SHALL BE MADE IN LOCAL CURRENCY,
AS OPPOSED TO U.S. DOLLARS. IN THE EVENT PAYMENTS ARE MADE IN LOCAL CURRENCY,
THE COMMITTEE MAY DETERMINE, IN ITS DISCRETION AND WITHOUT LIABILITY TO ANY
PARTICIPANT, THE METHOD AND RATE OF CONVERTING THE PAYMENT INTO LOCAL CURRENCY.


(D)           THE COMMITTEE SHALL HAVE THE RIGHT AT ANY TIME AND FROM TIME TO
TIME AND WITHOUT PRIOR NOTICE TO MODIFY OUTSTANDING AWARDS TO COMPLY WITH OR
SATISFY LOCAL LAWS AND REGULATIONS OR TO AVOID COSTLY GOVERNMENTAL FILINGS. BY
MEANS OF ILLUSTRATION, BUT NOT LIMITATION, THE COMMITTEE MAY RESTRICT THE METHOD
OF EXERCISE OF AN AWARD TO FACILITATE COMPLIANCE WITH APPLICABLE SECURITIES LAWS
OR EXCHANGE CONTROL FILINGS, LAWS OR REGULATIONS.


(E)           NO EMPLOYEE IN ANY COUNTRY SHALL HAVE ANY RIGHT TO RECEIVE AN
AWARD, EXCEPT AS EXPRESSLY PROVIDED FOR UNDER THE PLAN. ALL AWARDS MADE AT ANY
TIME ARE SUBJECT TO THE PRIOR APPROVAL OF THE COMMITTEE.


(F)            AWARDS MAY BE GRANTED ONLY TO EMPLOYEES, CONSULTANTS AND
DIRECTORS. FOR PURPOSES OF THE FOREGOING SENTENCE, “EMPLOYEES,” “CONSULTANTS”
AND “DIRECTORS” SHALL INCLUDE PROSPECTIVE EMPLOYEES, PROSPECTIVE CONSULTANTS AND
PROSPECTIVE DIRECTORS TO WHOM

13


--------------------------------------------------------------------------------



AWARDS ARE GRANTED IN CONNECTION WITH WRITTEN OFFERS OF AN EMPLOYMENT OR OTHER
SERVICE RELATIONSHIP WITH THE PARTICIPATING COMPANY GROUP; PROVIDED, HOWEVER,
THAT NO STOCK SUBJECT TO ANY SUCH AWARD SHALL VEST, BECOME EXERCISABLE OR BE
ISSUED PRIOR TO THE DATE ON WHICH SUCH PERSON COMMENCES SERVICE.


(G)           AWARDS ARE GRANTED SOLELY AT THE DISCRETION OF THE COMMITTEE.
ELIGIBLE PERSONS MAY BE GRANTED MORE THAN ONE AWARD. HOWEVER, ELIGIBILITY IN
ACCORDANCE WITH THIS SECTION SHALL NOT ENTITLE ANY PERSON TO BE GRANTED AN
AWARD, OR, HAVING BEEN GRANTED AN AWARD, TO BE GRANTED AN ADDITIONAL AWARD.


SECTION 6.               OPTIONS. ANY OPTION GRANTED UNDER THE PLAN SHALL BE IN
SUCH FORM AS THE COMMITTEE MAY FROM TIME TO TIME APPROVE. ANY SUCH OPTION SHALL
BE SUBJECT TO THE FOLLOWING TERMS AND CONDITIONS AND SHALL CONTAIN SUCH
ADDITIONAL TERMS AND CONDITIONS, NOT INCONSISTENT WITH THE PROVISIONS OF THE
PLAN, AS THE COMMITTEE SHALL DEEM DESIRABLE.


(A)           OPTION PRICE. THE PURCHASE PRICE PER SHARE OF THE STOCK
PURCHASABLE UNDER AN OPTION SHALL BE DETERMINED BY THE COMMITTEE, BUT WILL BE
NOT LESS THAN 100% OF THE FAIR MARKET VALUE OF THE STOCK ON THE DATE OF THE
GRANT OF THE OPTION, AS DETERMINED IN ACCORDANCE WITH PROCEDURES ESTABLISHED BY
THE COMMITTEE. NOTWITHSTANDING THE FOREGOING, THE PURCHASE PRICE PER SHARE OF
THE STOCK PURCHASABLE UNDER ANY INCENTIVE STOCK OPTION GRANTED TO ANY 10% OWNER
SHALL NOT BE LESS THEN 110% OF THE FAIR MARKET VALUE OF THE STOCK ON THE DATE OF
THE GRANT OF THE OPTION, AS DETERMINED IN ACCORDANCE WITH PROCEDURES ESTABLISHED
BY THE COMMITTEE.


(B)           OPTION PERIOD. THE TERM OF EACH OPTION SHALL BE FIXED BY THE
COMMITTEE, BUT NO INCENTIVE STOCK OPTION SHALL BE EXERCISABLE AFTER THE
EXPIRATION OF 10 YEARS FROM THE DATE THE OPTION IS GRANTED. NOTWITHSTANDING THE
FOREGOING, NO INCENTIVE STOCK OPTION GRANTED TO A 10% OWNER SHALL BE EXERCISABLE
AFTER THE EXPIRATION OF FIVE YEARS FROM THE DATE THE OPTION IS GRANTED.


(C)           EXERCISABILITY.

(I)            OPTIONS SHALL BE EXERCISABLE AT SUCH TIME OR TIMES AS DETERMINED
BY THE COMMITTEE AT OR SUBSEQUENT TO THE DATE OF GRANT. UNLESS OTHERWISE
DETERMINED BY THE COMMITTEE AT OR SUBSEQUENT TO THE DATE OF GRANT, NO OPTION
SHALL BE EXERCISABLE UNTIL THE FIRST ANNIVERSARY DATE OF THE GRANTING OF THE
OPTION, EXCEPT AS PROVIDED IN SUBSECTIONS (F), (G), (H) OR (I) OF THIS SECTION 6
AND SUBSECTION (A) OF SECTION 21.

(II)           SOLELY FOR FEDERAL INCOME TAX PURPOSES, TO THE EXTENT THAT THE
AGGREGATE FAIR MARKET VALUE OF STOCK WITH RESPECT TO WHICH INCENTIVE STOCK
OPTIONS ARE EXERCISABLE FOR THE FIRST TIME BY A PARTICIPANT DURING ANY CALENDAR
YEAR EXCEEDS $100,000.00 (AS OF THE DATE OF GRANT), SUCH OPTIONS SHALL BE
TREATED AS NONQUALIFIED STOCK OPTIONS. FOR PURPOSES OF THIS RULE, OPTIONS SHALL
BE TAKEN INTO ACCOUNT IN THE ORDER IN WHICH THEY WERE GRANTED.


(D)           METHOD OF EXERCISE. OPTIONS MAY BE EXERCISED, IN WHOLE OR IN PART,
BY GIVING WRITTEN NOTICE OF EXERCISE TO THE COMPANY SPECIFYING THE NUMBER OF
SHARES TO BE

14


--------------------------------------------------------------------------------



PURCHASED. EXCEPT AS OTHERWISE PROVIDED BELOW, PAYMENT OF THE EXERCISE PRICE FOR
THE NUMBER OF SHARES OF STOCK BEING PURCHASED PURSUANT TO ANY OPTION SHALL BE
MADE (I) IN CASH, BY CHECK OR IN CASH EQUIVALENT, (II) BY TENDER TO THE COMPANY,
OR ATTESTATION TO THE OWNERSHIP, OF SHARES OF STOCK OWNED BY THE PARTICIPANT
HAVING A FAIR MARKET VALUE NOT LESS THAN THE EXERCISE PRICE, (III) BY DELIVERY
OF A PROPERLY EXECUTED NOTICE OF EXERCISE TOGETHER WITH IRREVOCABLE INSTRUCTIONS
TO A BROKER PROVIDING FOR THE ASSIGNMENT TO THE COMPANY OF THE PROCEEDS OF A
SALE OR LOAN WITH RESPECT TO SOME OR ALL OF THE SHARES BEING ACQUIRED UPON THE
EXERCISE OF THE OPTION (INCLUDING, WITHOUT LIMITATION, THROUGH AN EXERCISE
COMPLYING WITH THE PROVISIONS OF REGULATION T AS PROMULGATED FROM TIME TO TIME
BY THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM) (A “CASHLESS
EXERCISE”), (IV) BY SUCH OTHER CONSIDERATION AS MAY BE APPROVED BY THE COMMITTEE
FROM TIME TO TIME TO THE EXTENT PERMITTED BY APPLICABLE LAW, OR (V) BY ANY
COMBINATION THEREOF. THE COMMITTEE MAY AT ANY TIME OR FROM TIME TO TIME GRANT
OPTIONS WHICH DO NOT PERMIT ALL OF THE FOREGOING FORMS OF CONSIDERATION TO BE
USED IN PAYMENT OF THE EXERCISE PRICE OR WHICH OTHERWISE RESTRICT ONE OR MORE
FORMS OF CONSIDERATION.

Notwithstanding the foregoing, an Option may not be exercised by tender to the
Company, or attestation to the ownership, of shares of Stock to the extent such
tender or attestation would constitute a violation of the provisions of any law,
regulation or agreement restricting the redemption of the Company’s stock.
Unless otherwise provided by the Committee, an Option may not be exercised by
tender to the Company, or attestation to the ownership, of shares of Stock
unless such shares either have been owned by the Participant for more than six
(6) months (and not used for another Option exercise by attestation during such
period) or were not acquired, directly or indirectly, from the Company.

The Company reserves, at any and all times, the right, in the Company’s sole and
absolute discretion, to establish, decline to approve or terminate any program
or procedures for the exercise of Options by means of a Cashless Exercise,
including with respect to one or more Participants specified by the Company,
notwithstanding that such program or procedures may be available to other
Participants.

(e)       Restrictions on Transferability. During the lifetime of the
Participant, an Option shall be exercisable only by the Participant or the
Participant’s guardian or legal representative. Prior to the issuance of shares
of Stock upon the exercise of an Option, the Option shall not be subject in any
manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance, or garnishment by creditors of the Participant or the
Participant’s beneficiary, except transfer by will or by the laws of descent and
distribution. Notwithstanding the foregoing, to the extent permitted by the
Committee, in its discretion, and set forth in the Award Agreement evidencing
such Option, a Nonqualified Stock Option shall be assignable or transferable to
a “family member” of the Participant as such term is defined in and subject to
the applicable limitations, if any, described in the General Instructions to
Form S-8 Registration Statement under the Securities Act.

(f)        Termination by Death. Except to the extent otherwise provided by the
Committee at or after the time of grant, if a Participant’s Service terminates
by reason of death, the Option may thereafter be immediately exercised in full
by the legal representative of the estate or by the legatee of the Participant
under the will of the Participant until the expiration of the stated period of
the Option (the “Option Expiration Date”).

15


--------------------------------------------------------------------------------


(g)       Termination by Reason of Disability. Except to the extent otherwise
provided by the Committee at or after the time of grant, if a Participant’s
Service terminates by reason of Disability, any Option held by such Participant
may thereafter be exercised in full at any time prior to three (3) years from
the date of such termination, but in no event later than the Option Expiration
Date. Notwithstanding the foregoing, if the Option is an Incentive Stock Option
and is not exercised within 12 months of the date the Participant’s Service is
terminated by reason of the Participant being permanently and totally disabled
within the meaning of Section 22(e)(3) of the Code, the Option shall thereafter
be treated as a Nonqualified Stock Option and not an Incentive Stock Option. If
the Participant dies during the 12-month period commencing on the date his/her
Service terminates by reason of such permanent and total disability, however,
then the Option will continue to be an Incentive Stock Option until the Option
Expiration Date.


(H)           TERMINATION FOR CAUSE. IF A PARTICIPANT’S SERVICE IS TERMINATED BY
REASON OF “CAUSE,” THE OPTION TO THE EXTENT UNEXERCISED AND EXERCISABLE BY THE
PARTICIPANT ON THE DATE ON WHICH THE PARTICIPANT’S SERVICE TERMINATED, SHALL
IMMEDIATELY TERMINATE AND SHALL BE FORFEITED IN ITS ENTIRETY. FOR THE PURPOSES
OF THE PLAN, “CAUSE” SHALL MEAN, UNLESS OTHERWISE PROVIDED IN AN AWARD
AGREEMENT: (I) ANY GROSS FAILURE BY THE PARTICIPANT (OTHER THAN BY REASON OF
DISABILITY) TO FAITHFULLY AND PROFESSIONALLY CARRY OUT HIS OR HER DUTIES OR TO
COMPLY WITH ANY OTHER MATERIAL PROVISION OF HIS OR HER EMPLOYMENT AGREEMENT, IF
ANY, WHICH CONTINUES FOR THIRTY (30) DAYS AFTER WRITTEN NOTICE BY THE
PARTICIPATING COMPANY FOR WHICH THE PARTICIPANT IS PERFORMING SERVICES (THE
“EMPLOYER”); PROVIDED, THAT THE EMPLOYER DOES NOT HAVE TO PROVIDE NOTICE IN THE
EVENT THAT THE FAILURE IS NOT SUSCEPTIBLE TO REMEDY OR RELATES TO THE SAME TYPE
OF ACTS OR OMISSIONS AS TO WHICH NOTICE HAS BEEN GIVEN ON A PRIOR OCCASION; (II)
THE PARTICIPANT’S DISHONESTY OR OTHER WILLFUL MISCONDUCT; (III) THE
PARTICIPANT’S CONVICTION OF ANY FELONY OR OF ANY OTHER CRIME INVOLVING MORAL
TURPITUDE, WHETHER OR NOT RELATING TO HIS OR HER EMPLOYMENT; (IV) THE
PARTICIPANT’S INSOBRIETY OR USE OF DRUGS, CHEMICALS OR CONTROLLED SUBSTANCES
EITHER IN THE COURSE OF PERFORMING HIS OR HER DUTIES AND RESPONSIBILITIES FOR A
PARTICIPATING COMPANY OR OTHERWISE AFFECTING THE ABILITY OF PARTICIPANT TO
PERFORM THOSE DUTIES AND RESPONSIBILITIES; (V) THE PARTICIPANT’S FAILURE TO
COMPLY WITH A LAWFUL WRITTEN DIRECTION OF THE EMPLOYER; (VI) ANY WANTON OR
WILLFUL DERELICTION OF DUTIES BY THE PARTICIPANT; OR (VII) BREACH OF THE
EMPLOYER’S STANDARDS OF INTEGRITY OR INSIDER TRADING POLICIES. NOTWITHSTANDING
THE FOREGOING, IN THE EVENT THAT A PARTICIPANT IS A PARTY TO AN EMPLOYMENT
AGREEMENT WITH THE COMPANY OR ANY OTHER PARTICIPATING COMPANY THAT DEFINES A
TERMINATION ON ACCOUNT OF “CAUSE” (OR A TERM HAVING SIMILAR MEANING), SUCH
DEFINITION SHALL APPLY AS THE DEFINITION OF A TERMINATION OF ACCOUNT OF “CAUSE”
FOR PURPOSES HEREOF, BUT ONLY TO THE EXTENT THAT SUCH DEFINITION PROVIDES THE
PARTICIPANT WITH GREATER RIGHTS. A TERMINATION ON ACCOUNT OF CAUSE SHALL BE
COMMUNICATED BY WRITTEN NOTICE TO THE PARTICIPANT, AND SHALL BE DEEMED TO OCCUR
ON THE DATE SUCH NOTICE IS SENT TO THE PARTICIPANT.


(I)            OTHER TERMINATION. UNLESS OTHERWISE DETERMINED BY THE COMMITTEE
AT OR AFTER GRANT, IF THE PARTICIPANT’S SERVICE TERMINATES FOR ANY REASON EXCEPT
DISABILITY, DEATH OR CAUSE, THE OPTION, TO THE EXTENT UNEXERCISED AND
EXERCISABLE BY THE PARTICIPANT ON THE DATE ON WHICH THE PARTICIPANT’S SERVICE
TERMINATED, MAY BE EXERCISED BY THE PARTICIPANT AT ANY TIME PRIOR TO THE
EXPIRATION OF THREE (3) MONTHS AFTER THE DATE ON WHICH THE PARTICIPANT’S SERVICE
TERMINATED, BUT IN ANY EVENT NO LATER THAN THE OPTION EXPIRATION DATE.
NOTWITHSTANDING THE FOREGOING, IF SUCH TERMINATION IS BY ACTION OF THE COMPANY
WITHIN 18 MONTHS FOLLOWING A

16


--------------------------------------------------------------------------------



CHANGE IN CONTROL (OTHER THAN DISCHARGE FOR CAUSE), ANY UNEXERCISED PORTION OF
THE OPTION MAY BE EXERCISED BY THE PARTICIPANT UNTIL THE EARLIER OF (X) SIX (6)
MONTHS AND ONE DAY AFTER SUCH TERMINATION OR (Y) THE OPTION EXPIRATION DATE.
NOTWITHSTANDING THE FOREGOING, IF THE OPTION IS NOT EXERCISED WITHIN THREE (3)
MONTHS OF THE DATE PARTICIPANT’S SERVICE IS TERMINATED, THE OPTION SHALL BE
TREATED AS A NONQUALIFIED OPTION AND NOT AN INCENTIVE STOCK OPTION.


(J)            EXTENSION IF EXERCISE PREVENTED BY LAW. NOTWITHSTANDING THE
FOREGOING, IF THE EXERCISE OF AN OPTION WITHIN THE APPLICABLE TIME PERIODS SET
FORTH ABOVE IS PREVENTED BY THE PROVISIONS OF SECTION 22 BELOW, THE OPTION SHALL
REMAIN EXERCISABLE UNTIL THREE (3) MONTHS (OR SUCH LONGER PERIOD OF TIME AS
DETERMINED BY THE COMMITTEE, IN ITS DISCRETION) AFTER THE DATE THE PARTICIPANT
IS NOTIFIED IN WRITING BY THE COMPANY THAT THE OPTION IS EXERCISABLE, BUT IN ANY
EVENT NO LATER THAN THE OPTION EXPIRATION DATE.


(K)           EXTENSION IF PARTICIPANT SUBJECT TO SECTION 16(B). NOTWITHSTANDING
THE FOREGOING, IF A SALE WITHIN THE APPLICABLE TIME PERIODS SET FORTH ABOVE OF
SHARES ACQUIRED UPON THE EXERCISE OF THE OPTION WOULD SUBJECT THE PARTICIPANT TO
SUIT UNDER SECTION 16(B) OF THE EXCHANGE ACT, THE OPTION SHALL REMAIN
EXERCISABLE UNTIL THE EARLIEST TO OCCUR OF (I) THE TENTH (10TH) DAY FOLLOWING
THE DATE ON WHICH A SALE OF SUCH SHARES BY THE PARTICIPANT WOULD NO LONGER BE
SUBJECT TO SUCH SUIT, (II) THE ONE HUNDRED AND NINETIETH (190TH) DAY AFTER THE
PARTICIPANT’S TERMINATION OF SERVICE, OR (III) THE OPTION EXPIRATION DATE.


SECTION 7.               STOCK APPRECIATION RIGHTS.


(A)           TYPES OF SARS AUTHORIZED. SARS SHALL BE GRANTED INDEPENDENTLY OF
AND NOT IN TANDEM WITH ANY OPTION.


(B)           EXERCISE PRICE. THE EXERCISE PRICE FOR EACH SAR SHALL BE
ESTABLISHED IN THE DISCRETION OF THE COMMITTEE; PROVIDED, HOWEVER, THAT THE
EXERCISE PRICE PER SHARE SUBJECT TO A SAR SHALL BE NOT LESS THAN THE FAIR MARKET
VALUE OF A SHARE OF STOCK ON THE EFFECTIVE DATE OF GRANT OF THE SAR.


(C)           EXERCISABILITY AND TERM OF SARS. SARS SHALL BE EXERCISABLE AT SUCH
TIME OR TIMES, OR UPON SUCH EVENT OR EVENTS, AND SUBJECT TO SUCH TERMS,
CONDITIONS, PERFORMANCE CRITERIA AND RESTRICTIONS AS SHALL BE DETERMINED BY THE
COMMITTEE AND SET FORTH IN THE AWARD AGREEMENT EVIDENCING SUCH SAR; PROVIDED,
HOWEVER, THAT NO SAR SHALL BE EXERCISABLE AFTER THE EXPIRATION OF TEN (10) YEARS
AFTER THE EFFECTIVE DATE OF GRANT OF SUCH SAR.


(D)           EXERCISE OF SARS. UPON THE EXERCISE (OR DEEMED EXERCISE PURSUANT
TO SUBSECTION (E) BELOW) OF A SAR, THE PARTICIPANT (OR THE PARTICIPANT’S LEGAL
REPRESENTATIVE OR OTHER PERSON WHO ACQUIRED THE RIGHT TO EXERCISE THE SAR BY
REASON OF THE PARTICIPANT’S DEATH) SHALL BE ENTITLED TO RECEIVE PAYMENT OF AN
AMOUNT FOR EACH SHARE WITH RESPECT TO WHICH THE SAR IS EXERCISED EQUAL TO THE
EXCESS, IF ANY, OF THE FAIR MARKET VALUE OF A SHARE OF STOCK ON THE DATE OF
EXERCISE OF THE SAR OVER THE EXERCISE PRICE. SUBJECT TO SECTION 409A OF THE
CODE, PAYMENT OF SUCH AMOUNT SHALL BE MADE IN CASH, SHARES OF STOCK, OR ANY
COMBINATION THEREOF AS DETERMINED BY THE COMMITTEE. UNLESS OTHERWISE PROVIDED IN
THE AWARD AGREEMENT EVIDENCING SUCH SAR, PAYMENT SHALL BE MADE IN A LUMP SUM AS
SOON AS PRACTICABLE FOLLOWING THE DATE OF EXERCISE OF THE SAR. SUBJECT TO
SECTION 409A OF THE CODE, THE AWARD AGREEMENT EVIDENCING

17


--------------------------------------------------------------------------------



ANY SAR MAY PROVIDE FOR DEFERRED PAYMENT IN A LUMP SUM OR IN INSTALLMENTS. WHEN
PAYMENT IS TO BE MADE IN SHARES OF STOCK, THE NUMBER OF SHARES TO BE ISSUED
SHALL BE DETERMINED ON THE BASIS OF THE FAIR MARKET VALUE OF A SHARE OF STOCK ON
THE DATE OF EXERCISE OF THE SAR. FOR PURPOSES OF SECTION 7, A SAR SHALL BE
DEEMED EXERCISED ON THE DATE ON WHICH THE COMPANY RECEIVES NOTICE OF EXERCISE
FROM THE PARTICIPANT OR AS OTHERWISE PROVIDED IN SECTION 7(E).


(E)           DEEMED EXERCISE OF SARS. IF, ON THE DATE ON WHICH A SAR WOULD
OTHERWISE TERMINATE OR EXPIRE, THE SAR BY ITS TERMS REMAINS EXERCISABLE
IMMEDIATELY PRIOR TO SUCH TERMINATION OR EXPIRATION AND, IF SO EXERCISED, WOULD
RESULT IN A PAYMENT TO THE HOLDER OF SUCH SAR, THEN ANY PORTION OF SUCH SAR
WHICH HAS NOT PREVIOUSLY BEEN EXERCISED SHALL AUTOMATICALLY BE DEEMED TO BE
EXERCISED AS OF SUCH DATE WITH RESPECT TO SUCH PORTION.


(F)            EFFECT OF TERMINATION OF SERVICE. SUBJECT TO EARLIER TERMINATION
OF THE SAR AS OTHERWISE PROVIDED HEREIN AND UNLESS OTHERWISE PROVIDED BY THE
COMMITTEE IN THE GRANT OF A SAR AND SET FORTH IN THE AWARD AGREEMENT, A SAR
SHALL BE EXERCISABLE AFTER A PARTICIPANT’S TERMINATION OF SERVICE ONLY DURING
THE APPLICABLE TIME PERIOD DETERMINED IN ACCORDANCE WITH SECTION 6(F) THROUGH
(K) (TREATING THE SAR AS IF IT WERE AN OPTION) AND THEREAFTER SHALL TERMINATE.


(G)           NONTRANSFERABILITY OF SARS. DURING THE LIFETIME OF THE
PARTICIPANT, A SAR SHALL BE EXERCISABLE ONLY BY THE PARTICIPANT OR THE
PARTICIPANT’S GUARDIAN OR LEGAL REPRESENTATIVE. PRIOR TO THE EXERCISE OF A SAR,
THE SAR SHALL NOT BE SUBJECT IN ANY MANNER TO ANTICIPATION, ALIENATION, SALE,
EXCHANGE, TRANSFER, ASSIGNMENT, PLEDGE, ENCUMBRANCE, OR GARNISHMENT BY CREDITORS
OF THE PARTICIPANT OR THE PARTICIPANT’S BENEFICIARY, EXCEPT TRANSFER BY WILL OR
BY THE LAWS OF DESCENT AND DISTRIBUTION.


SECTION 8.               RESTRICTED STOCK AWARDS.


(A)           STOCK AND ADMINISTRATION. SHARES OF RESTRICTED STOCK MAY BE ISSUED
EITHER ALONE OR IN ADDITION TO OPTIONS, DEFERRED STOCK AWARDS OR OTHER AWARDS
GRANTED UNDER THE PLAN. THE COMMITTEE SHALL DETERMINE THE DIRECTORS,
CONSULTANTS, AND EMPLOYEES OF THE PARTICIPATING COMPANY GROUP TO WHOM, AND THE
TIME OR TIMES AT WHICH, GRANTS OF RESTRICTED STOCK WILL BE MADE, THE NUMBER OF
SHARES TO BE AWARDED, THE TIME OR TIMES WITHIN WHICH SUCH RESTRICTED STOCK
AWARDS MAY BE SUBJECT TO FORFEITURE, AND ALL OTHER CONDITIONS OF THE AWARDS. THE
PROVISIONS OF RESTRICTED STOCK AWARDS NEED NOT BE THE SAME WITH RESPECT TO EACH
RECIPIENT.


(B)           AWARDS AND CERTIFICATES. THE PROSPECTIVE RECIPIENT OF AN AWARD OF
SHARES OF RESTRICTED STOCK SHALL NOT, WITH RESPECT TO SUCH AWARD, BE DEEMED TO
HAVE BECOME A PARTICIPANT, OR TO HAVE ANY RIGHTS WITH RESPECT TO SUCH AWARD,
UNTIL AND UNLESS SUCH RECIPIENT SHALL HAVE EXECUTED AN AGREEMENT OR OTHER
INSTRUMENT EVIDENCING THE AWARD AND DELIVERED A FULLY EXECUTED COPY THEREOF TO
THE COMPANY AND OTHERWISE COMPLIED WITH THE THEN APPLICABLE TERMS AND
CONDITIONS.

(I)            EACH PARTICIPANT SHALL BE ISSUED A STOCK CERTIFICATE IN RESPECT
OF SHARES OF RESTRICTED STOCK AWARDED UNDER THE PLAN. SUCH CERTIFICATE SHALL BE
REGISTERED IN THE NAME OF THE PARTICIPANT, AND SHALL BEAR AN APPROPRIATE LEGEND

18


--------------------------------------------------------------------------------


REFERRING TO THE TERMS, CONDITIONS, AND RESTRICTIONS APPLICABLE TO SUCH AWARD,
SUBSTANTIALLY IN THE FOLLOWING FORM:

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Medarex, Inc. 2005 Equity Incentive Plan and an Agreement entered into between
the registered owner and Medarex, Inc. Copies of such Plan and Agreement are on
file in the offices of Medarex, Inc., 707 State Road, Princeton, New Jersey
08540.”

The Committee shall require that the stock certificates evidencing such shares
be held in custody by the Company until the restrictions thereon shall have
lapsed, and shall require, as a condition of any Restricted Stock Award, that
the Participant shall have delivered a stock power, endorsed in blank, relating
to the Stock covered by such Award.


(C)           RESTRICTIONS AND CONDITIONS. THE SHARES OF RESTRICTED STOCK
AWARDED PURSUANT TO THE PLAN SHALL BE SUBJECT TO THE FOLLOWING RESTRICTIONS AND
CONDITIONS:

(I)            SUBJECT TO THE PROVISIONS OF THIS PLAN, DURING A PERIOD SET BY
THE COMMITTEE COMMENCING WITH THE DATE OF SUCH AWARD (THE “RESTRICTION PERIOD”),
THE PARTICIPANT SHALL NOT BE PERMITTED TO SELL, TRANSFER, PLEDGE, OR ASSIGN
SHARES OF RESTRICTED STOCK AWARDED UNDER THE PLAN. WITHIN THESE LIMITS THE
COMMITTEE MAY PROVIDE FOR THE LAPSE OF SUCH RESTRICTIONS IN INSTALLMENTS WHERE
DEEMED APPROPRIATE. NOTWITHSTANDING THE FOREGOING, OR ANY OTHER PROVISION OF THE
PLAN, ANY AWARDS OF RESTRICTED STOCK WHICH VEST ON THE BASIS OF THE
PARTICIPANT’S CONTINUOUS SERVICE WITH THE COMPANY OR ANY PARTICIPATING COMPANY
SHALL NOT PROVIDE FOR VESTING WHICH IS ANY MORE RAPID THAN ANNUAL PRO RATA
VESTING OVER A THREE-YEAR PERIOD AND ANY AWARDS OF RESTRICTED STOCK WHICH
PROVIDE FOR VESTING UPON THE ATTAINMENT OF PERFORMANCE GOALS SHALL PROVIDE FOR A
PERFORMANCE PERIOD OF AT LEAST 12 MONTHS.

(II)           EXCEPT AS PROVIDED IN SUBSECTION (C)(I) OF THIS SECTION 8, THE
PARTICIPANT SHALL HAVE, WITH RESPECT TO THE SHARES OF RESTRICTED STOCK, ALL OF
THE RIGHTS OF A SHAREHOLDER OF THE COMPANY, INCLUDING THE RIGHT TO VOTE THE
RESTRICTED STOCK AND THE RIGHT TO RECEIVE ANY CASH DIVIDENDS. THE COMMITTEE, IN
ITS SOLE DISCRETION, MAY PERMIT OR REQUIRE THE PAYMENT OF CASH DIVIDENDS TO BE
DEFERRED AND, IF THE COMMITTEE SO DETERMINES, REINVESTED IN ADDITIONAL
RESTRICTED STOCK OR OTHERWISE REINVESTED. CERTIFICATES FOR SHARES OF
UNRESTRICTED STOCK SHALL BE DELIVERED TO THE PARTICIPANT PROMPTLY AFTER, AND
ONLY AFTER, THE PERIOD OF FORFEITURE SHALL EXPIRE WITHOUT FORFEITURE IN RESPECT
OF SUCH SHARES OF RESTRICTED STOCK.

(III)          SUBJECT TO THE PROVISIONS OF SUBSECTION (D) OF THIS SECTION 8,
UPON TERMINATION OF SERVICE OF ANY REASON DURING THE RESTRICTION PERIOD, ALL
SHARES STILL SUBJECT TO RESTRICTION SHALL BE FORFEITED BY THE PARTICIPANT AND
REACQUIRED BY THE COMPANY.

19


--------------------------------------------------------------------------------



(D)               EFFECT OF TERMINATION OF SERVICE. UNLESS OTHERWISE PROVIDED BY
THE COMMITTEE IN THE GRANT OF A RESTRICTED STOCK AWARD AND SET FORTH IN THE
AWARD AGREEMENT OR DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION AFTER THE
DATE OF GRANT, IF A PARTICIPANT’S SERVICE TERMINATES FOR ANY REASON, WHETHER
VOLUNTARY OR INVOLUNTARY (INCLUDING THE PARTICIPANT’S DEATH OR DISABILITY), THEN
THE PARTICIPANT SHALL FORFEIT TO THE COMPANY ANY RESTRICTED STOCK PURSUANT TO
THE AWARD WHICH REMAIN SUBJECT TO VESTING CONDITIONS AS OF THE DATE OF THE
PARTICIPANT’S TERMINATION OF SERVICE.


(E)               SECTION 83(B) ELECTION. IF A PARTICIPANT MAKES AN ELECTION
PURSUANT TO SECTION 83(B) OF THE CODE WITH RESPECT TO A RESTRICTED STOCK AWARD,
THE PARTICIPANT SHALL FILE, WITHIN 30 DAYS FOLLOWING THE DATE OF GRANT OF A
RESTRICTED STOCK AWARD, A COPY OF SUCH ELECTION WITH THE COMPANY AND WITH THE
INTERNAL REVENUE SERVICE, IN ACCORDANCE WITH THE REGULATIONS UNDER SECTION 83 OF
THE CODE. THE COMMITTEE MAY PROVIDE IN AN AWARD AGREEMENT THAT THE RESTRICTED
STOCK AWARD IS CONDITIONED UPON THE PARTICIPANT’S MAKING OR REFRAINING FROM
MAKING AN ELECTION WITH RESPECT TO THE AWARD UNDER SECTION 83(B) OF THE CODE.


SECTION 9.               TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AWARDS.


(A)               GRANT OF RESTRICTED STOCK UNIT AWARDS. RESTRICTED STOCK UNIT
AWARDS MAY BE GRANTED UPON SUCH CONDITIONS AS THE COMMITTEE SHALL DETERMINE,
INCLUDING, WITHOUT LIMITATION, UPON THE ATTAINMENT OF ONE OR MORE PERFORMANCE
GOALS DESCRIBED IN SECTION 10(D). IF EITHER THE GRANT OF A RESTRICTED STOCK UNIT
AWARD OR THE VESTING CONDITIONS WITH RESPECT TO SUCH AWARD IS TO BE CONTINGENT
UPON THE ATTAINMENT OF ONE OR MORE PERFORMANCE GOALS, THE COMMITTEE SHALL FOLLOW
PROCEDURES SUBSTANTIALLY EQUIVALENT TO THOSE SET FORTH IN SECTIONS 10(C) THROUGH
10(E)(I).


(B)               PURCHASE PRICE. NO MONETARY PAYMENT (OTHER THAN APPLICABLE TAX
WITHHOLDING, IF ANY) SHALL BE REQUIRED AS A CONDITION OF RECEIVING A RESTRICTED
STOCK UNIT AWARD, THE CONSIDERATION FOR WHICH SHALL BE SERVICES ACTUALLY
RENDERED TO A PARTICIPATING COMPANY OR FOR ITS BENEFIT.


(C)               VESTING. RESTRICTED STOCK UNITS MAY OR MAY NOT BE MADE SUBJECT
TO VESTING CONDITIONS BASED UPON THE SATISFACTION OF SUCH SERVICE REQUIREMENTS,
CONDITIONS, RESTRICTIONS OR PERFORMANCE CRITERIA, INCLUDING, WITHOUT LIMITATION,
PERFORMANCE GOALS AS DESCRIBED IN SECTION 10(D), AS SHALL BE ESTABLISHED BY THE
COMMITTEE AND SET FORTH IN THE AWARD AGREEMENT EVIDENCING SUCH AWARD.
NOTWITHSTANDING THE FOREGOING, OR ANY OTHER PROVISION OF THE PLAN, ANY AWARDS OF
RESTRICTED STOCK UNITS WHICH VEST ON THE BASIS OF THE PARTICIPANT’S CONTINUOUS
SERVICE WITH THE COMPANY OR ANY PARTICIPATING COMPANY SHALL NOT PROVIDE FOR
VESTING WHICH IS ANY MORE RAPID THAN ANNUAL PRO RATA VESTING OVER A THREE-YEAR
PERIOD AND ANY AWARDS OF RESTRICTED STOCK UNITS WHICH PROVIDE FOR VESTING UPON
THE ATTAINMENT OF PERFORMANCE GOALS SHALL PROVIDE FOR A PERFORMANCE PERIOD OF AT
LEAST 12 MONTHS.


(D)               VOTING RIGHTS, DIVIDEND EQUIVALENT RIGHTS AND DISTRIBUTIONS.
PARTICIPANTS SHALL HAVE NO VOTING RIGHTS WITH RESPECT TO SHARES OF STOCK
REPRESENTED BY RESTRICTED STOCK UNITS UNTIL THE DATE OF THE ISSUANCE OF SUCH
SHARES (AS EVIDENCED BY THE APPROPRIATE ENTRY ON THE BOOKS OF THE COMPANY OR OF
A DULY AUTHORIZED TRANSFER AGENT OF THE COMPANY). HOWEVER, THE COMMITTEE, IN ITS
DISCRETION, MAY PROVIDE IN THE AWARD AGREEMENT

20


--------------------------------------------------------------------------------



EVIDENCING ANY RESTRICTED STOCK UNIT AWARD THAT THE PARTICIPANT SHALL BE
ENTITLED TO RECEIVE DIVIDEND EQUIVALENTS WITH RESPECT TO THE PAYMENT OF CASH
DIVIDENDS ON STOCK HAVING A RECORD DATE PRIOR TO DATE ON WHICH RESTRICTED STOCK
UNITS HELD BY SUCH PARTICIPANT ARE SETTLED. SUCH DIVIDEND EQUIVALENTS, IF ANY,
SHALL BE PAID BY CREDITING THE PARTICIPANT WITH ADDITIONAL WHOLE RESTRICTED
STOCK UNITS AS OF THE DATE OF PAYMENT OF SUCH CASH DIVIDENDS ON STOCK. THE
NUMBER OF ADDITIONAL RESTRICTED STOCK UNITS (ROUNDED TO THE NEAREST WHOLE
NUMBER) TO BE SO CREDITED SHALL BE DETERMINED BY DIVIDING (X) THE AMOUNT OF CASH
DIVIDENDS PAID ON SUCH DATE WITH RESPECT TO THE NUMBER OF SHARES OF STOCK
REPRESENTED BY THE RESTRICTED STOCK UNITS PREVIOUSLY CREDITED TO THE PARTICIPANT
BY (Y) THE FAIR MARKET VALUE PER SHARE OF STOCK ON SUCH DATE. SUCH ADDITIONAL
RESTRICTED STOCK UNITS SHALL BE SUBJECT TO THE SAME TERMS AND CONDITIONS AND
SHALL BE SETTLED IN THE SAME MANNER AND AT THE SAME TIME (OR AS SOON THEREAFTER
AS PRACTICABLE) AS THE RESTRICTED STOCK UNITS ORIGINALLY SUBJECT TO THE
RESTRICTED STOCK UNIT AWARD. IN THE EVENT OF A DIVIDEND OR DISTRIBUTION PAID IN
SHARES OF STOCK OR ANY OTHER ADJUSTMENT MADE UPON A CHANGE IN THE CAPITAL
STRUCTURE OF THE COMPANY AS DESCRIBED IN SECTION 4(C), APPROPRIATE ADJUSTMENTS
SHALL BE MADE IN THE PARTICIPANT’S RESTRICTED STOCK UNIT AWARD SO THAT IT
REPRESENTS THE RIGHT TO RECEIVE UPON SETTLEMENT ANY AND ALL NEW, SUBSTITUTED OR
ADDITIONAL SECURITIES OR OTHER PROPERTY (OTHER THAN NORMAL CASH DIVIDENDS) TO
WHICH THE PARTICIPANT WOULD BE ENTITLED BY REASON OF THE SHARES OF STOCK
ISSUABLE UPON SETTLEMENT OF THE AWARD, AND ALL SUCH NEW, SUBSTITUTED OR
ADDITIONAL SECURITIES OR OTHER PROPERTY SHALL BE IMMEDIATELY SUBJECT TO THE SAME
VESTING CONDITIONS AS ARE APPLICABLE TO THE AWARD.


(E)               EFFECT OF TERMINATION OF SERVICE. UNLESS OTHERWISE PROVIDED BY
THE COMMITTEE IN THE GRANT OF A RESTRICTED STOCK UNIT AWARD AND SET FORTH IN THE
AWARD AGREEMENT OR DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION AFTER THE
DATE OF GRANT, IF A PARTICIPANT’S SERVICE TERMINATES FOR ANY REASON, WHETHER
VOLUNTARY OR INVOLUNTARY (INCLUDING THE PARTICIPANT’S DEATH OR DISABILITY), THEN
THE PARTICIPANT SHALL FORFEIT TO THE COMPANY ANY RESTRICTED STOCK UNITS PURSUANT
TO THE AWARD WHICH REMAIN SUBJECT TO VESTING CONDITIONS AS OF THE DATE OF THE
PARTICIPANT’S TERMINATION OF SERVICE.


(F)                SETTLEMENT OF RESTRICTED STOCK UNIT AWARDS. THE COMPANY SHALL
ISSUE TO A PARTICIPANT ON THE DATE ON WHICH RESTRICTED STOCK UNITS SUBJECT TO
THE PARTICIPANT’S RESTRICTED STOCK UNIT AWARD VEST OR ON SUCH OTHER DATE
DETERMINED BY THE COMMITTEE, IN ITS DISCRETION, AND SET FORTH IN THE AWARD
AGREEMENT ONE (1) SHARE OF STOCK (AND/OR ANY OTHER NEW, SUBSTITUTED OR
ADDITIONAL SECURITIES OR OTHER PROPERTY PURSUANT TO AN ADJUSTMENT DESCRIBED IN
SECTION 9(D)) FOR EACH RESTRICTED STOCK UNIT THEN BECOMING VESTED OR OTHERWISE
TO BE SETTLED ON SUCH DATE, SUBJECT TO THE WITHHOLDING OF APPLICABLE TAXES.
NOTWITHSTANDING THE FOREGOING, IF PERMITTED BY THE COMMITTEE AND SET FORTH IN
THE AWARD AGREEMENT, AND SUBJECT TO SECTION 409A OF THE CODE, THE PARTICIPANT
MAY ELECT IN ACCORDANCE WITH TERMS SPECIFIED IN THE AWARD AGREEMENT TO DEFER
RECEIPT OF ALL OR ANY PORTION OF THE SHARES OF STOCK OR OTHER PROPERTY OTHERWISE
ISSUABLE TO THE PARTICIPANT PURSUANT TO THIS SECTION.


(G)               NONTRANSFERABILITY OF RESTRICTED STOCK UNIT AWARDS. PRIOR TO
THE ISSUANCE OF SHARES OF STOCK IN SETTLEMENT OF A RESTRICTED STOCK UNIT AWARD,
THE AWARD SHALL NOT BE SUBJECT IN ANY MANNER TO ANTICIPATION, ALIENATION, SALE,
EXCHANGE, TRANSFER, ASSIGNMENT, PLEDGE, ENCUMBRANCE, OR GARNISHMENT BY CREDITORS
OF THE PARTICIPANT OR THE PARTICIPANT’S BENEFICIARY, EXCEPT TRANSFER BY WILL OR
BY THE LAWS OF DESCENT AND DISTRIBUTION. ALL RIGHTS WITH RESPECT TO A RESTRICTED
STOCK UNIT AWARD GRANTED TO A PARTICIPANT HEREUNDER SHALL BE

21


--------------------------------------------------------------------------------



EXERCISABLE DURING HIS OR HER LIFETIME ONLY BY SUCH PARTICIPANT OR THE
PARTICIPANT’S GUARDIAN OR LEGAL REPRESENTATIVE.


SECTION 10.             TERMS AND CONDITIONS OF PERFORMANCE AWARDS.


(A)               TYPES OF PERFORMANCE AWARDS AUTHORIZED. PERFORMANCE AWARDS MAY
BE IN THE FORM OF EITHER PERFORMANCE SHARES OR PERFORMANCE UNITS. EACH AWARD
AGREEMENT EVIDENCING A PERFORMANCE AWARD SHALL SPECIFY THE NUMBER OF PERFORMANCE
SHARES OR PERFORMANCE UNITS SUBJECT THERETO, THE PERFORMANCE AWARD FORMULA, THE
PERFORMANCE GOAL(S) AND PERFORMANCE PERIOD APPLICABLE TO THE AWARD, AND THE
OTHER TERMS, CONDITIONS AND RESTRICTIONS OF THE AWARD.


(B)               INITIAL VALUE OF PERFORMANCE SHARES AND PERFORMANCE UNITS.
UNLESS OTHERWISE PROVIDED BY THE COMMITTEE IN GRANTING A PERFORMANCE AWARD, EACH
PERFORMANCE SHARE SHALL HAVE AN INITIAL VALUE EQUAL TO THE FAIR MARKET VALUE OF
ONE (1) SHARE OF STOCK, SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTION 4(C), ON
THE EFFECTIVE DATE OF GRANT OF THE PERFORMANCE SHARE, AND EACH PERFORMANCE UNIT
SHALL HAVE AN INITIAL VALUE OF ONE HUNDRED DOLLARS ($100). THE FINAL VALUE
PAYABLE TO THE PARTICIPANT IN SETTLEMENT OF A PERFORMANCE AWARD DETERMINED ON
THE BASIS OF THE APPLICABLE PERFORMANCE AWARD FORMULA WILL DEPEND ON THE EXTENT
TO WHICH PERFORMANCE GOALS ESTABLISHED BY THE COMMITTEE ARE ATTAINED WITHIN THE
APPLICABLE PERFORMANCE PERIOD ESTABLISHED BY THE COMMITTEE.  NO PARTICIPANT
SHALL BE GRANTED WITHIN ANY ONE FISCAL YEAR OF THE COMPANY, PERFORMANCE UNITS
WHICH IN THE AGGREGATE HAVE A MAXIMUM INITIAL VALUE IN EXCESS OF $2,000,000.


(C)               ESTABLISHMENT OF PERFORMANCE PERIOD, PERFORMANCE GOALS AND
PERFORMANCE AWARD FORMULA. IN GRANTING EACH PERFORMANCE AWARD, THE COMMITTEE
SHALL ESTABLISH IN WRITING THE APPLICABLE PERFORMANCE PERIOD, PERFORMANCE AWARD
FORMULA AND ONE OR MORE PERFORMANCE GOALS WHICH, WHEN MEASURED AT THE END OF THE
PERFORMANCE PERIOD, SHALL DETERMINE ON THE BASIS OF THE PERFORMANCE AWARD
FORMULA THE FINAL VALUE OF THE PERFORMANCE AWARD TO BE PAID TO THE PARTICIPANT.
UNLESS OTHERWISE PERMITTED IN COMPLIANCE WITH THE REQUIREMENTS UNDER SECTION
162(M) WITH RESPECT TO “PERFORMANCE-BASED COMPENSATION,” THE COMMITTEE SHALL
ESTABLISH THE PERFORMANCE GOAL(S) AND PERFORMANCE AWARD FORMULA APPLICABLE TO
EACH PERFORMANCE AWARD NO LATER THAN THE EARLIER OF (A) THE DATE NINETY (90)
DAYS AFTER THE COMMENCEMENT OF THE APPLICABLE PERFORMANCE PERIOD OR (B) THE DATE
ON WHICH 25% OF THE PERFORMANCE PERIOD HAS ELAPSED, AND, IN ANY EVENT, AT A TIME
WHEN THE OUTCOME OF THE PERFORMANCE GOALS REMAINS SUBSTANTIALLY UNCERTAIN. ONCE
ESTABLISHED, THE PERFORMANCE GOALS AND PERFORMANCE AWARD FORMULA SHALL NOT BE
CHANGED DURING THE PERFORMANCE PERIOD. THE COMPANY SHALL NOTIFY EACH PARTICIPANT
GRANTED A PERFORMANCE AWARD OF THE TERMS OF SUCH AWARD, INCLUDING THE
PERFORMANCE PERIOD, PERFORMANCE GOAL(S) AND PERFORMANCE AWARD FORMULA.


(D)               MEASUREMENT OF PERFORMANCE GOALS. PERFORMANCE GOALS SHALL BE
ESTABLISHED BY THE COMMITTEE ON THE BASIS OF TARGETS TO BE ATTAINED
(“PERFORMANCE TARGETS”) WITH RESPECT TO ONE OR MORE MEASURES OF BUSINESS OR
FINANCIAL PERFORMANCE (EACH, A “PERFORMANCE MEASURE”), SUBJECT TO THE FOLLOWING:

22


--------------------------------------------------------------------------------


(I)                PERFORMANCE MEASURES. PERFORMANCE MEASURES SHALL HAVE THE
SAME MEANINGS AS USED IN THE COMPANY’S FINANCIAL STATEMENTS, OR, IF SUCH TERMS
ARE NOT USED IN THE COMPANY’S FINANCIAL STATEMENTS, THEY SHALL HAVE THE MEANINGS
USED GENERALLY IN THE COMPANY’S INDUSTRY. PERFORMANCE MEASURES SHALL BE
CALCULATED WITH RESPECT TO THE COMPANY AND EACH SUBSIDIARY COMPANY CONSOLIDATED
THEREWITH FOR FINANCIAL REPORTING PURPOSES OR SUCH DIVISION OR OTHER BUSINESS
UNIT AS MAY BE SELECTED BY THE COMMITTEE. FOR PURPOSES OF THE PLAN, ANY
FINANCIAL PERFORMANCE MEASURES APPLICABLE TO A PERFORMANCE AWARD SHALL BE
CALCULATED IN ACCORDANCE WITH THE COMPANY’S PAST ACCOUNTING PRACTICES. 
ADJUSTMENTS, IF ANY, SHALL BE MADE SOLELY FOR THE PURPOSE OF PROVIDING A
CONSISTENT BASIS FROM PERIOD TO PERIOD FOR THE CALCULATION OF PERFORMANCE
MEASURES IN ORDER TO PREVENT THE DILUTION OR ENLARGEMENT OF THE PARTICIPANT’S
RIGHTS WITH RESPECT TO A PERFORMANCE AWARD. PERFORMANCE MEASURES MAY BE ONE OR
MORE OF THE FOLLOWING, AS DETERMINED BY THE COMMITTEE: (1) COST OF SALES, (2)
EARNINGS PER SHARE, (3) CASH FLOW (INCLUDING BUT NOT LIMITED TO NET OPERATING
CASH FLOW, FREE CASH FLOW AND CASH FLOW RETURN ON CAPITAL), (4) MARKETING AND
SALES EXPENSES, (5) NET INCOME OR NET EARNINGS (BEFORE OR AFTER TAXES), (6)
OPERATING MARGIN, (7) PRODUCT APPROVALS, (8) PRODUCT SALES, (9) PROJECTS IN
CLINICAL OR PRECLINICAL DEVELOPMENT, (10) REGULATORY FILINGS, (11) RESEARCH AND
DEVELOPMENT EFFORTS, (12) WORKING CAPITAL, (13) REVENUE, (14) ACHIEVEMENT OF
SPECIFIED MILESTONES IN THE DISCOVERY, DEVELOPMENT, COMMERCIALIZATION, OR
MANUFACTURING OF ONE OR MORE OF THE COMPANY’S PRODUCTS AND/OR SERVICES, (15)
EXPENSE TARGETS, (16) PERSONAL MANAGEMENT OBJECTIVES, (17) SHARE PRICE
(INCLUDING, BUT NOT LIMITED TO, GROWTH MEASURES AND TOTAL SHAREHOLDER RETURN),
(18) OPERATING EFFICIENCY, (19) GROSS MARGIN, (20) RETURN MEASURES (INCLUDING,
BUT NOT LIMITED TO, RETURN ON ASSETS, CAPITAL, EQUITY, OR SALES), (21)
PRODUCTIVITY RATIOS, (22) OPERATING INCOME, (23) NET OPERATING PROFIT, (24)
EARNINGS BEFORE OR AFTER INTEREST, TAXES, DEPRECIATION, AND/OR AMORTIZATION,
(25) ECONOMIC VALUE ADDED, (26) MARKET SHARE, (27) CUSTOMER SATISFACTION, (28)
JOINT VENTURES, CORPORATE PARTNERSHIPS AND STRATEGIC ALLIANCES, (29) SPIN-OFFS,
SPLIT UPS AND THE LIKE, (30) REORGANIZATIONS, (31) STRATEGIC INVESTMENTS OR
RECAPITALIZATIONS, RESTRUCTURINGS, FINANCINGS (ISSUANCE OF DEBT OR EQUITY) OR
REFINANCINGS, (32) ACQUISITIONS OR DIVESTITURES, (33) ORGANIZATIONAL
REALIGNMENTS, (34) INFRASTRUCTURE CHANGES, AND (35) ASSETS. THE PERFORMANCE
MEASURES AND PERFORMANCE GOALS MAY DIFFER FROM PARTICIPANT TO PARTICIPANT AND
FROM AWARD TO AWARD. ANY CRITERIA USED MAY BE MEASURED, AS APPLICABLE, (A) IN
ABSOLUTE TERMS, (B) IN RELATIVE TERMS (INCLUDING, BUT NOT LIMITED TO, PASSAGE OF
TIME AND/OR AGAINST ANOTHER COMPANY OR COMPANIES), (C) ON A PER-SHARE BASIS, (D)
AGAINST THE PERFORMANCE OF THE COMPANY AS A WHOLE OR A SEGMENT OF THE COMPANY
AND/OR (E) ON A PRE-TAX OR AFTER-TAX BASIS.  PARTIAL ACHIEVEMENT OF THE
SPECIFIED CRITERIA MAY RESULT IN A PAYMENT OR VESTING CORRESPONDING TO THE
DEGREE OF ACHIEVEMENT AS SPECIFIED IN THE APPLICABLE AWARD AGREEMENT.

(II)               PERFORMANCE TARGETS. PERFORMANCE TARGETS MAY INCLUDE A
MINIMUM, MAXIMUM, TARGET LEVEL AND INTERMEDIATE LEVELS OF PERFORMANCE, WITH THE
FINAL VALUE OF A PERFORMANCE AWARD DETERMINED UNDER THE APPLICABLE PERFORMANCE
AWARD FORMULA BY THE LEVEL ATTAINED DURING THE APPLICABLE

23


--------------------------------------------------------------------------------


PERFORMANCE PERIOD. A PERFORMANCE TARGET MAY BE STATED AS AN ABSOLUTE VALUE OR
AS A VALUE DETERMINED RELATIVE TO A STANDARD SELECTED BY THE COMMITTEE.


(E)               SETTLEMENT OF PERFORMANCE AWARDS.

(I)             DETERMINATION OF FINAL VALUE. AS SOON AS PRACTICABLE FOLLOWING
THE COMPLETION OF THE PERFORMANCE PERIOD APPLICABLE TO A PERFORMANCE AWARD, THE
COMMITTEE SHALL CERTIFY IN WRITING THE EXTENT TO WHICH THE APPLICABLE
PERFORMANCE GOALS HAVE BEEN ATTAINED AND THE RESULTING FINAL VALUE OF THE AWARD
EARNED BY THE PARTICIPANT AND TO BE PAID UPON ITS SETTLEMENT IN ACCORDANCE WITH
THE APPLICABLE PERFORMANCE AWARD FORMULA.

(II)            DISCRETIONARY ADJUSTMENT OF AWARD FORMULA. IN ITS DISCRETION,
THE COMMITTEE MAY, EITHER AT THE TIME IT GRANTS A PERFORMANCE AWARD OR AT ANY
TIME THEREAFTER, PROVIDE FOR THE POSITIVE OR NEGATIVE ADJUSTMENT OF THE
PERFORMANCE AWARD FORMULA APPLICABLE TO A PERFORMANCE AWARD GRANTED TO ANY
PARTICIPANT WHO IS NOT A COVERED EMPLOYEE TO REFLECT SUCH PARTICIPANT’S
INDIVIDUAL PERFORMANCE IN HIS OR HER POSITION WITH THE COMPANY OR SUCH OTHER
FACTORS AS THE COMMITTEE MAY DETERMINE. IF PERMITTED UNDER A COVERED EMPLOYEE’S
AWARD AGREEMENT, THE COMMITTEE SHALL HAVE THE DISCRETION, ON THE BASIS OF SUCH
CRITERIA AS MAY BE ESTABLISHED BY THE COMMITTEE, TO REDUCE SOME OR ALL OF THE
VALUE OF THE PERFORMANCE AWARD THAT WOULD OTHERWISE BE PAID TO THE COVERED
EMPLOYEE UPON ITS SETTLEMENT NOTWITHSTANDING THE ATTAINMENT OF ANY PERFORMANCE
GOAL AND THE RESULTING VALUE OF THE PERFORMANCE AWARD DETERMINED IN ACCORDANCE
WITH THE PERFORMANCE AWARD FORMULA. NO SUCH REDUCTION MAY RESULT IN AN INCREASE
IN THE AMOUNT PAYABLE UPON SETTLEMENT OF ANOTHER PARTICIPANT’S PERFORMANCE
AWARD.

(III)           EFFECT OF LEAVES OF ABSENCE. UNLESS OTHERWISE REQUIRED BY LAW,
PAYMENT OF THE FINAL VALUE, IF ANY, OF A PERFORMANCE AWARD HELD BY A PARTICIPANT
WHO HAS TAKEN IN EXCESS OF THIRTY (30) DAYS IN LEAVES OF ABSENCE DURING A
PERFORMANCE PERIOD SHALL BE PRORATED ON THE BASIS OF THE NUMBER OF DAYS OF THE
PARTICIPANT’S SERVICE DURING THE PERFORMANCE PERIOD DURING WHICH THE PARTICIPANT
WAS NOT ON A LEAVE OF ABSENCE.

(IV)          NOTICE TO PARTICIPANTS. AS SOON AS PRACTICABLE FOLLOWING THE
COMMITTEE’S DETERMINATION AND CERTIFICATION IN ACCORDANCE WITH SECTIONS 10(E)(I)
AND (II), THE COMPANY SHALL NOTIFY EACH PARTICIPANT OF THE DETERMINATION OF THE
COMMITTEE.

(V)           PAYMENT IN SETTLEMENT OF PERFORMANCE AWARDS. AS SOON AS
PRACTICABLE FOLLOWING THE COMMITTEE’S DETERMINATION AND CERTIFICATION IN
ACCORDANCE WITH SECTIONS 10(E)(I) AND (II), AND IN NO EVENT LATER THAN THE DATE
REQUIRED BY SECTION 409A OF THE CODE TO AVOID A PAYMENT OF DEFERRED
COMPENSATION, PAYMENT SHALL BE MADE TO EACH ELIGIBLE PARTICIPANT (OR SUCH
PARTICIPANT’S LEGAL REPRESENTATIVE OR OTHER PERSON WHO ACQUIRED THE RIGHT TO
RECEIVE SUCH PAYMENT BY REASON OF THE PARTICIPANT’S DEATH) OF THE FINAL VALUE OF

24


--------------------------------------------------------------------------------


THE PARTICIPANT’S PERFORMANCE AWARD. PAYMENT OF SUCH AMOUNT SHALL BE MADE IN
CASH, SHARES OF STOCK, OR A COMBINATION THEREOF AS DETERMINED BY THE COMMITTEE.
UNLESS OTHERWISE PROVIDED IN THE AWARD AGREEMENT EVIDENCING A PERFORMANCE AWARD,
PAYMENT SHALL BE MADE IN A LUMP SUM. SUBJECT TO SECTION 409A OF THE CODE, AN
AWARD AGREEMENT MAY PROVIDE FOR DEFERRED PAYMENT IN A LUMP SUM OR IN
INSTALLMENTS. IF ANY PAYMENT IS TO BE MADE ON A DEFERRED BASIS, THE COMMITTEE
MAY, BUT SHALL NOT BE OBLIGATED TO, PROVIDE FOR THE PAYMENT DURING THE DEFERRAL
PERIOD OF DIVIDEND EQUIVALENTS OR INTEREST.

(VI)          PROVISIONS APPLICABLE TO PAYMENT IN SHARES. IF PAYMENT IS TO BE
MADE IN SHARES OF STOCK, THE NUMBER OF SUCH SHARES SHALL BE DETERMINED BY
DIVIDING THE FINAL VALUE OF THE PERFORMANCE AWARD BY THE VALUE OF A SHARE OF
STOCK DETERMINED BY THE METHOD SPECIFIED IN THE AWARD AGREEMENT. SUCH METHODS
MAY INCLUDE, WITHOUT LIMITATION, THE CLOSING MARKET PRICE ON A SPECIFIED DATE
(SUCH AS THE SETTLEMENT DATE) OR AN AVERAGE OF MARKET PRICES OVER A SERIES OF
TRADING DAYS. SHARES OF STOCK ISSUED IN PAYMENT OF ANY PERFORMANCE AWARD MAY BE
FULLY VESTED AND FREELY TRANSFERABLE SHARES OR MAY BE SHARES OF STOCK SUBJECT TO
VESTING CONDITIONS AS PROVIDED IN SECTION 9(C). ANY SHARES SUBJECT TO VESTING
CONDITIONS SHALL BE EVIDENCED BY AN APPROPRIATE AWARD AGREEMENT AND SHALL BE
SUBJECT TO THE PROVISIONS OF SECTIONS 9(C), (D), (E) AND (G) ABOVE.


(F)                VOTING RIGHTS; DIVIDEND EQUIVALENT RIGHTS AND DISTRIBUTIONS.
PARTICIPANTS SHALL HAVE NO VOTING RIGHTS WITH RESPECT TO SHARES OF STOCK
REPRESENTED BY PERFORMANCE SHARE AWARDS UNTIL THE DATE OF THE ISSUANCE OF SUCH
SHARES, IF ANY (AS EVIDENCED BY THE APPROPRIATE ENTRY ON THE BOOKS OF THE
COMPANY OR OF A DULY AUTHORIZED TRANSFER AGENT OF THE COMPANY). HOWEVER, THE
COMMITTEE, IN ITS DISCRETION, MAY PROVIDE IN THE AWARD AGREEMENT EVIDENCING ANY
PERFORMANCE SHARE AWARD THAT THE PARTICIPANT SHALL BE ENTITLED TO RECEIVE
DIVIDEND EQUIVALENTS WITH RESPECT TO THE PAYMENT OF CASH DIVIDENDS ON STOCK
HAVING A RECORD DATE PRIOR TO THE DATE ON WHICH THE PERFORMANCE SHARES ARE
SETTLED OR FORFEITED. SUCH DIVIDEND EQUIVALENTS, IF ANY, SHALL BE CREDITED TO
THE PARTICIPANT IN THE FORM OF ADDITIONAL WHOLE PERFORMANCE SHARES AS OF THE
DATE OF PAYMENT OF SUCH CASH DIVIDENDS ON STOCK. THE NUMBER OF ADDITIONAL
PERFORMANCE SHARES (ROUNDED TO THE NEAREST WHOLE NUMBER) TO BE SO CREDITED SHALL
BE DETERMINED BY DIVIDING (X) THE AMOUNT OF CASH DIVIDENDS PAID ON SUCH DATE
WITH RESPECT TO THE NUMBER OF SHARES OF STOCK REPRESENTED BY THE PERFORMANCE
SHARES PREVIOUSLY CREDITED TO THE PARTICIPANT BY (Y) THE FAIR MARKET VALUE PER
SHARE OF STOCK ON SUCH DATE. DIVIDEND EQUIVALENTS MAY BE PAID CURRENTLY OR MAY
BE ACCUMULATED AND PAID TO THE EXTENT THAT PERFORMANCE SHARES BECOME
NON-FORFEITABLE, AS DETERMINED BY THE COMMITTEE. SETTLEMENT OF DIVIDEND
EQUIVALENTS MAY BE MADE IN CASH, SHARES OF STOCK, OR A COMBINATION THEREOF AS
DETERMINED BY THE COMMITTEE, AND MAY BE PAID ON THE SAME BASIS AS SETTLEMENT OF
THE RELATED PERFORMANCE SHARE AS PROVIDED IN SECTION 10(E). DIVIDEND EQUIVALENTS
SHALL NOT BE PAID WITH RESPECT TO PERFORMANCE UNITS. IN THE EVENT OF A DIVIDEND
OR DISTRIBUTION PAID IN SHARES OF STOCK OR ANY OTHER ADJUSTMENT MADE UPON A
CHANGE IN THE CAPITAL STRUCTURE OF THE COMPANY AS DESCRIBED IN SECTION 4(C),
APPROPRIATE ADJUSTMENTS SHALL BE MADE IN THE PARTICIPANT’S PERFORMANCE SHARE
AWARD SO THAT IT REPRESENTS THE RIGHT TO RECEIVE UPON SETTLEMENT ANY AND ALL
NEW, SUBSTITUTED OR ADDITIONAL SECURITIES OR OTHER PROPERTY (OTHER THAN NORMAL
CASH DIVIDENDS) TO WHICH THE PARTICIPANT WOULD ENTITLED BY REASON OF THE SHARES
OF STOCK ISSUABLE UPON SETTLEMENT OF THE PERFORMANCE SHARE AWARD, AND ALL SUCH
NEW, SUBSTITUTED OR ADDITIONAL SECURITIES OR OTHER

25


--------------------------------------------------------------------------------



PROPERTY SHALL BE IMMEDIATELY SUBJECT TO THE SAME PERFORMANCE GOALS AS ARE
APPLICABLE TO THE AWARD.


(G)               EFFECT OF TERMINATION OF SERVICE. UNLESS OTHERWISE PROVIDED BY
THE COMMITTEE IN THE GRANT OF A PERFORMANCE AWARD AND SET FORTH IN THE AWARD
AGREEMENT OR DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION AFTER THE DATE
OF GRANT, THE EFFECT OF A PARTICIPANT’S TERMINATION OF SERVICE ON THE
PERFORMANCE AWARD SHALL BE AS FOLLOWS:

(I)             TERMINATION FOR CAUSE AND VOLUNTARY TERMINATION OF SERVICE BY
PARTICIPANT. IF A PARTICIPANT’S SERVICE TERMINATES FOR REASON OF CAUSE OR
VOLUNTARY TERMINATION BEFORE THE COMPLETION OF THE PERFORMANCE PERIOD APPLICABLE
TO THE PERFORMANCE AWARD, SUCH AWARD SHALL BE FORFEITED IN ITS ENTIRETY.

(II)            OTHER TERMINATION OF SERVICE. IF THE PARTICIPANT’S SERVICE
TERMINATES FOR ANY REASON EXCEPT FOR CAUSE OR VOLUNTARY TERMINATION BEFORE THE
COMPLETION OF THE PERFORMANCE PERIOD APPLICABLE TO THE PERFORMANCE AWARD, THE
FINAL VALUE OF THE PARTICIPANT’S PERFORMANCE AWARD SHALL BE DETERMINED BY THE
EXTENT TO WHICH THE APPLICABLE PERFORMANCE GOALS HAVE BEEN ATTAINED WITH RESPECT
TO THE ENTIRE PERFORMANCE PERIOD AND SHALL BE PRORATED BASED ON THE NUMBER OF
MONTHS OF THE PARTICIPANT’S SERVICE DURING THE PERFORMANCE PERIOD. PAYMENT SHALL
BE MADE FOLLOWING THE END OF THE PERFORMANCE PERIOD IN ANY MANNER PERMITTED BY
SECTION 10(E).


(H)               NONTRANSFERABILITY OF PERFORMANCE AWARDS. PRIOR TO SETTLEMENT
IN ACCORDANCE WITH THE PROVISIONS OF THE PLAN, NO PERFORMANCE AWARD SHALL BE
SUBJECT IN ANY MANNER TO ANTICIPATION, ALIENATION, SALE, EXCHANGE, TRANSFER,
ASSIGNMENT, PLEDGE, ENCUMBRANCE, OR GARNISHMENT BY CREDITORS OF THE PARTICIPANT
OR THE PARTICIPANT’S BENEFICIARY, EXCEPT TRANSFER BY WILL OR BY THE LAWS OF
DESCENT AND DISTRIBUTION. ALL RIGHTS WITH RESPECT TO A PERFORMANCE AWARD GRANTED
TO A PARTICIPANT HEREUNDER SHALL BE EXERCISABLE DURING HIS OR HER LIFETIME ONLY
BY SUCH PARTICIPANT OR THE PARTICIPANT’S GUARDIAN OR LEGAL REPRESENTATIVE.


SECTION 11.             DEFERRED STOCK AWARDS.


(A)               STOCK AND ADMINISTRATION. SUBJECT TO THE REQUIREMENTS OF
SECTION 409A OF THE CODE, DEFERRED STOCK AWARDS OF THE RIGHT TO RECEIVE STOCK
THAT IS NOT TO BE DISTRIBUTED TO THE PARTICIPANT UNTIL AFTER A SPECIFIED
DEFERRAL PERIOD MAY BE MADE EITHER ALONE OR IN ADDITION TO OPTIONS, RESTRICTED
STOCK, OR OTHER AWARDS GRANTED UNDER THE PLAN. THE COMMITTEE SHALL DETERMINE THE
PARTICIPANTS TO WHOM, AND THE TIME OR TIMES AT WHICH, DEFERRED STOCK AWARDS
SHALL BE AWARDED, THE NUMBER OF SHARES OF STOCK TO BE AWARDED TO ANY
PARTICIPANT, THE DURATION OF THE PERIOD (THE “DEFERRAL PERIOD”) DURING WHICH,
AND THE CONDITIONS UNDER WHICH, RECEIPT OF THE STOCK WILL BE DEFERRED, AND THE
TERMS AND CONDITIONS OF THE DEFERRED STOCK AWARD IN ADDITION TO THOSE CONTAINED
IN SUBSECTION (B) OF THIS SECTION 11. IN ITS SOLE DISCRETION, THE COMMITTEE MAY
PROVIDE FOR A MINIMUM PAYMENT AT THE END OF THE APPLICABLE DEFERRAL PERIOD BASED
ON A STATED PERCENTAGE OF THE FAIR MARKET VALUE ON THE DATE OF GRANT OF THE
NUMBER OF SHARES OF STOCK COVERED BY A DEFERRED STOCK AWARD. THE COMMITTEE MAY
ALSO

26


--------------------------------------------------------------------------------



PROVIDE FOR THE GRANT OF DEFERRED STOCK UPON THE COMPLETION OF A SPECIFIED
PERFORMANCE PERIOD. THE PROVISIONS OF DEFERRED STOCK AWARDS NEED NOT BE THE SAME
WITH RESPECT TO EACH RECIPIENT.


(B)               TERMS AND CONDITIONS. DEFERRED STOCK AWARDS MADE PURSUANT TO
THIS SECTION 11 SHALL BE SUBJECT TO THE FOLLOWING TERMS AND CONDITIONS:

(I)             SUBJECT TO THE PROVISIONS OF THE PLAN, THE SHARES OF STOCK TO BE
ISSUED PURSUANT TO A DEFERRED STOCK AWARD MAY NOT BE SOLD, ASSIGNED,
TRANSFERRED, PLEDGED OR OTHERWISE ENCUMBERED DURING THE DEFERRAL PERIOD OR
ELECTIVE DEFERRAL PERIOD (DEFINED BELOW), WHERE APPLICABLE, AND MAY BE SUBJECT
TO A RISK OF FORFEITURE DURING ALL OR SUCH PORTION OF THE DEFERRAL PERIOD AS
SHALL BE SPECIFIED BY THE COMMITTEE. AT THE EXPIRATION OF THE DEFERRAL PERIOD
AND ELECTIVE DEFERRAL PERIOD, SHARE CERTIFICATES SHALL BE DELIVERED TO THE
PARTICIPANT, OR THE PARTICIPANT’S LEGAL REPRESENTATIVE, REPRESENTING THE NUMBER
OF SHARES COVERED BY THE DEFERRED STOCK AWARD.

(II)            AMOUNTS EQUAL TO ANY DIVIDENDS DECLARED DURING THE DEFERRAL
PERIOD WITH RESPECT TO THE NUMBER OF SHARES OF STOCK COVERED BY A DEFERRED STOCK
AWARD WILL BE PAID TO THE PARTICIPANT CURRENTLY, OR DEFERRED AND DEEMED TO BE
REINVESTED IN ADDITIONAL DEFERRED STOCK OR OTHERWISE REINVESTED, AS DETERMINED
AT THE TIME OF THE DEFERRED STOCK AWARD BY THE COMMITTEE, IN ITS SOLE
DISCRETION.

(III)           SUBJECT TO THE PROVISIONS OF SUBSECTION (B)(IV) OF THIS SECTION
11, UPON TERMINATION OF THE SERVICE FOR ANY REASON DURING THE DEFERRAL PERIOD
FOR A GIVEN DEFERRED STOCK AWARD, THE STOCK SUBJECT TO SUCH DEFERRED STOCK AWARD
SHALL BE FORFEITED BY THE PARTICIPANT.

(IV)          IN THE EVENT OF THE PARTICIPANT’S DISABILITY OR DEATH DURING THE
DEFERRAL PERIOD (OR ELECTIVE DEFERRAL PERIOD, WHERE APPLICABLE), OR IN CASES OF
SPECIAL CIRCUMSTANCES, THE COMMITTEE MAY, IN ITS SOLE DISCRETION, WHEN IT FINDS
THAT A WAIVER WOULD BE IN THE BEST INTERESTS OF THE COMPANY, WAIVE IN WHOLE OR
IN PART ANY OR ALL OF THE REMAINING DEFERRAL LIMITATIONS IMPOSED HEREUNDER WITH
RESPECT TO ANY OR ALL OF THE PARTICIPANT’S DEFERRED STOCK AWARD; PROVIDED,
HOWEVER, THAT IF SUCH DEFERRED STOCK AWARD IS SUBJECT TO SECTION 409A OF THE
CODE, SUCH WAIVER MAY ONLY OCCUR IN THE EVENT OF THE PARTICIPANT’S DISABILITY OR
DEATH, OR UPON THE OCCURRENCE OF AN UNFORESEEABLE EMERGENCY (AS SUCH TERM IS
DEFINED UNDER SECTION 409A OF THE CODE AND TREASURY REGULATIONS THEREUNDER) AND
(II) THE AWARD AGREEMENT EVIDENCING SUCH DEFERRED STOCK AWARD MUST PROVIDE FOR
SUCH WAIVER AT THE TIME OF GRANT OF SUCH DEFERRED STOCK AWARD.  ANYTHING IN THE
PLAN TO THE CONTRARY NOTWITHSTANDING, UPON THE OCCURRENCE OF A CHANGE IN
CONTROL, THE DEFERRAL PERIOD AND THE ELECTIVE DEFERRAL PERIOD WITH RESPECT TO
EACH DEFERRED STOCK AWARD SHALL EXPIRE IMMEDIATELY AND ALL SHARE CERTIFICATES
RELATING TO SUCH DEFERRED STOCK AWARD SHALL BE DELIVERED TO EACH PARTICIPANT OR
THE PARTICIPANT’S LEGAL REPRESENTATIVE; PROVIDED, HOWEVER, THAT IF SUCH AWARD IS
SUBJECT TO SECTION 409A OF THE CODE, (I) SUCH DELIVERY SHALL ONLY OCCUR IF THE
CHANGE IN CONTROL IS DEEMED TO BE A CHANGE IN THE OWNERSHIP OF THE

27


--------------------------------------------------------------------------------


COMPANY, A CHANGE IN EFFECTIVE CONTROL OF THE COMPANY, OR A CHANGE IN THE
OWNERSHIP OF A SUBSTANTIAL PORTION OF THE ASSETS OF THE COMPANY (AS SUCH TERMS
ARE DEFINED UNDER SECTION 409A OF THE CODE AND TREASURY REGULATIONS THEREUNDER)
AND (II) THE AWARD AGREEMENT EVIDENCING SUCH DEFERRED STOCK AWARD MUST PROVIDE
FOR SUCH DELIVERY AT THE TIME OF GRANT OF SUCH DEFERRED STOCK AWARD.

(V)           SUBJECT TO SECTION 409A OF THE CODE, PRIOR TO COMPLETION OF THE
DEFERRAL PERIOD, A PARTICIPANT MAY ELECT TO DEFER FURTHER THE RECEIPT OF THE
DEFERRED STOCK AWARD FOR A SPECIFIED PERIOD OR UNTIL A SPECIFIED EVENT (THE
“ELECTIVE DEFERRED PERIOD”), SUBJECT IN EACH CASE TO THE APPROVAL OF THE
COMMITTEE AND UNDER SUCH TERMS AS ARE DETERMINED BY THE COMMITTEE, ALL IN ITS
SOLE DISCRETION.

(VI)          EACH DEFERRED STOCK AWARD SHALL BE CONFIRMED BY AN AWARD AGREEMENT
OR OTHER INSTRUMENT EXECUTED BY THE COMMITTEE AND BY THE PARTICIPANT.


SECTION 12.             OTHER STOCK-BASED AWARDS.


(A)               STOCK AND ADMINISTRATION. SUBJECT TO THE REQUIREMENTS OF
SECTION 409A OF THE CODE, OTHER STOCK-BASED AWARDS MAY BE GRANTED EITHER ALONE
OR IN ADDITION TO OTHER AWARDS GRANTED UNDER THE PLAN. SUBJECT TO THE PROVISIONS
OF THE PLAN, THE COMMITTEE SHALL HAVE SOLE AND COMPLETE AUTHORITY TO DETERMINE
THE PARTICIPANTS TO WHOM AND THE TIME OR TIMES AT WHICH SUCH OTHER STOCK-BASED
AWARDS SHALL BE MADE, THE NUMBER OF SHARES OF THE STOCK TO BE AWARDED PURSUANT
TO SUCH OTHER STOCK-BASED AWARDS AND ALL OTHER CONDITIONS OF THE OTHER
STOCK-BASED AWARDS. THE COMMITTEE MAY ALSO PROVIDE FOR THE GRANT OF THE STOCK
UPON THE COMPLETION OF A SPECIFIED PERFORMANCE PERIOD. THE PROVISIONS OF OTHER
STOCK-BASED AWARDS NEED NOT BE THE SAME WITH RESPECT TO EACH RECIPIENT.


(B)               TERMS AND CONDITIONS. OTHER STOCK-BASED AWARDS MADE PURSUANT
TO THIS SECTION 12 SHALL BE SUBJECT TO THE FOLLOWING TERMS AND CONDITIONS:

(I)             SUBJECT TO THE PROVISIONS OF THIS PLAN, SHARES OR INTERESTS IN
SHARES SUBJECT TO OTHER STOCK-BASED AWARDS MADE UNDER THIS SECTION 12 MAY NOT BE
SOLD, ASSIGNED, TRANSFERRED, PLEDGED OR OTHERWISE ENCUMBERED PRIOR TO THE DATE
ON WHICH THE SHARES ARE ISSUED, OR, IF LATER, THE DATE ON WHICH ANY APPLICABLE
RESTRICTION, PERFORMANCE OR DEFERRAL PERIOD LAPSES.

(II)            SUBJECT TO THE PROVISIONS OF THIS PLAN AND THE OTHER STOCK-BASED
AWARD AGREEMENT, THE RECIPIENTS OF OTHER STOCK-BASED AWARDS UNDER THIS SECTION
12 SHALL BE ENTITLED TO RECEIVE, CURRENTLY OR ON A DEFERRED BASIS, INTEREST OR
DIVIDENDS OR INTEREST OR DIVIDEND EQUIVALENTS WITH RESPECT TO THE NUMBER OF
SHARES OR INTERESTS THEREIN COVERED BY THE OTHER STOCK-BASED AWARDS, AS
DETERMINED AT THE TIME OF GRANT OF THE OTHER STOCK-BASED AWARDS BY THE
COMMITTEE, IN ITS SOLE DISCRETION, AND THE COMMITTEE MAY PROVIDE THAT SUCH

28


--------------------------------------------------------------------------------


AMOUNTS (IF ANY) SHALL BE DEEMED TO HAVE BEEN REINVESTED IN ADDITIONAL STOCK OR
OTHERWISE REINVESTED.

(III)           ANY OTHER STOCK-BASED AWARDS GRANTED UNDER THIS SECTION 12 AND
ANY STOCK COVERED BY ANY SUCH OTHER STOCK-BASED AWARD MAY BE FORFEITED TO THE
EXTENT SO PROVIDED IN THE OTHER STOCK-BASED AWARD AGREEMENT, AS DETERMINED BY
THE COMMITTEE, IN ITS SOLE DISCRETION.

(IV)          IN THE EVENT OF THE PARTICIPANT’S DISABILITY OR DEATH, OR IN CASES
OF SPECIAL CIRCUMSTANCES, THE COMMITTEE MAY, IN ITS SOLE DISCRETION, WAIVE IN
WHOLE OR IN PART ANY OR ALL OF THE REMAINING LIMITATIONS IMPOSED HEREUNDER (IF
ANY) WITH RESPECT TO ANY OR ALL OTHER STOCK-BASED AWARDS; PROVIDED, HOWEVER,
THAT IF SUCH OTHER STOCK-BASED AWARDS ARE SUBJECT TO SECTION 409A OF THE CODE,
SUCH WAIVER MAY ONLY OCCUR IN THE EVENT OF THE PARTICIPANT’S DISABILITY OR
DEATH, OR UPON THE OCCURRENCE OF AN UNFORESEEABLE EMERGENCY (AS SUCH TERM IS
DEFINED UNDER SECTION 409A OF THE CODE AND TREASURY REGULATIONS THEREUNDER) AND
(II) THE AWARD AGREEMENT EVIDENCING SUCH OTHER STOCK-BASED AWARDS MUST PROVIDE
FOR SUCH WAIVER AT THE TIME OF GRANT OF SUCH OTHER STOCK-BASED AWARDS. ANYTHING
IN THE PLAN TO THE CONTRARY NOTWITHSTANDING, UPON THE OCCURRENCE OF A CHANGE IN
CONTROL, ANY LIMITATIONS IMPOSED WITH RESPECT TO ANY OTHER STOCK-BASED AWARD
UNDER THIS SECTION 12, INCLUDING ANY PROVISION PROVIDING FOR THE FORFEITURE OF
ANY OTHER STOCK-BASED AWARD UNDER ANY CIRCUMSTANCE, SHALL TERMINATE IMMEDIATELY
AND THE NUMBER OF SHARES OF OR INTERESTS IN THE STOCK SUBJECT TO SUCH OTHER
STOCK-BASED AWARD SHALL BE DELIVERED TO THE PARTICIPANT (OR, IN THE CASE OF AN
OTHER STOCK-BASED AWARD WITH RESPECT TO WHICH SUCH NUMBER IS NOT DETERMINABLE,
SUCH NUMBER OF SHARES OF OR INTERESTS IN THE STOCK AS IS DETERMINED BY THE
COMMITTEE AND SET FORTH IN THE TERMS OF SUCH OTHER STOCK-BASED AWARD); PROVIDED,
HOWEVER, THAT IF SUCH OTHER STOCK-BASED AWARD IS SUBJECT TO SECTION 409A OF THE
CODE, (I) SUCH DELIVERY SHALL ONLY OCCUR IF THE CHANGE IN CONTROL IS DEEMED TO
BE A CHANGE IN THE OWNERSHIP OF THE COMPANY, A CHANGE IN EFFECTIVE CONTROL OF
THE COMPANY, OR A CHANGE IN THE OWNERSHIP OF A SUBSTANTIAL PORTION OF THE ASSETS
OF THE COMPANY (AS SUCH TERMS ARE DEFINED UNDER SECTION 409A OF THE CODE AND
TREASURY REGULATIONS THEREUNDER) AND (II) THE AWARD AGREEMENT EVIDENCING SUCH
OTHER STOCK-BASED AWARD MUST PROVIDE FOR SUCH DELIVERY AT THE TIME OF GRANT OF
SUCH OTHER STOCK-BASED AWARD.

(V)           EACH OTHER STOCK-BASED AWARD UNDER THIS SECTION 12 SHALL BE
CONFIRMED BY AN AGREEMENT OR OTHER INSTRUMENT EXECUTED BY THE COMPANY AND BY THE
PARTICIPANT.

(VI)          THE STOCK OR INTERESTS THEREIN (INCLUDING SECURITIES CONVERTIBLE
INTO THE STOCK) PAID OR AWARDED ON A BONUS BASIS UNDER THIS SECTION 12 SHALL BE
ISSUED FOR NO CASH CONSIDERATION; THE STOCK OR INTERESTS THEREIN (INCLUDING
SECURITIES CONVERTIBLE INTO THE STOCK) PURCHASED PURSUANT TO A PURCHASE RIGHT
AWARDED UNDER THIS SECTION 12 SHALL BE PRICED AT LEAST AT 50% OF THE FAIR MARKET
VALUE OF THE STOCK ON THE DATE OF GRANT.

29


--------------------------------------------------------------------------------


(VII)         THE COMMITTEE, IN ITS SOLE DISCRETION, MAY IMPOSE SUCH
RESTRICTIONS ON THE TRANSFERABILITY OF OTHER STOCK-BASED AWARDS AS IT DEEMS
APPROPRIATE. ANY SUCH RESTRICTIONS SHALL BE SET FORTH IN THE WRITTEN AGREEMENT
BETWEEN THE COMPANY AND THE PARTICIPANT WITH RESPECT TO SUCH AWARD.

(VIII)        EACH OTHER STOCK-BASED AWARD TO AN INSIDER UNDER THIS SECTION 12
SHALL BE SUBJECT TO ALL OF THE LIMITATIONS AND QUALIFICATIONS THAT MAY BE
REQUIRED BY SECTION 16 OF THE EXCHANGE ACT AND ALL OF THE RULES AND REGULATIONS
PROMULGATED THEREUNDER.


SECTION 13.             DEFERRED COMPENSATION AWARDS.


(A)               ESTABLISHMENT OF DEFERRED COMPENSATION AWARD PROGRAMS. THIS
SECTION 13 SHALL NOT BE EFFECTIVE UNLESS AND UNTIL THE COMMITTEE DETERMINES TO
ESTABLISH A PROGRAM PURSUANT TO THIS SECTION. THE COMMITTEE, IN ITS DISCRETION
AND UPON SUCH TERMS AND CONDITIONS AS IT MAY DETERMINE, AND SUBJECT TO THE
REQUIREMENTS OF SECTION 409A OF THE CODE, MAY ESTABLISH ONE OR MORE PROGRAMS
PURSUANT TO THE PLAN UNDER WHICH:


(1)           A PARTICIPANT DESIGNATED BY THE COMMITTEE WHO IS AN INSIDER OR
OTHERWISE AMONG A SELECT GROUP OF MANAGEMENT AND HIGHLY COMPENSATED EMPLOYEES
MAY IRREVOCABLY ELECT, PRIOR TO A DATE SPECIFIED BY THE COMMITTEE, TO REDUCE
SUCH PARTICIPANT’S COMPENSATION OTHERWISE PAYABLE IN CASH (SUBJECT TO ANY
MINIMUM OR MAXIMUM REDUCTIONS IMPOSED BY THE COMMITTEE) AND TO BE GRANTED
AUTOMATICALLY AT SUCH TIME OR TIMES AS SPECIFIED BY THE COMMITTEE ONE OR MORE
AWARDS OF STOCK UNITS WITH RESPECT TO SUCH NUMBERS OF SHARES OF STOCK AS
DETERMINED IN ACCORDANCE WITH THE RULES OF THE PROGRAM ESTABLISHED BY THE
COMMITTEE AND HAVING SUCH OTHER TERMS AND CONDITIONS AS ESTABLISHED BY THE
COMMITTEE.


(2)           PARTICIPANTS DESIGNATED BY THE COMMITTEE WHO ARE INSIDERS OR
OTHERWISE AMONG A SELECT GROUP OF MANAGEMENT AND HIGHLY COMPENSATED EMPLOYEES
MAY IRREVOCABLY ELECT, PRIOR TO A DATE SPECIFIED BY THE COMMITTEE, TO BE GRANTED
AUTOMATICALLY AN AWARD OF STOCK UNITS WITH RESPECT TO SUCH NUMBER OF SHARES OF
STOCK AND UPON SUCH OTHER TERMS AND CONDITIONS AS ESTABLISHED BY THE COMMITTEE
IN LIEU OF:

(I)            SHARES OF STOCK OTHERWISE ISSUABLE TO SUCH PARTICIPANT UPON THE
EXERCISE OF AN OPTION;

(II)           CASH OR SHARES OF STOCK OTHERWISE ISSUABLE TO SUCH PARTICIPANT
UPON THE EXERCISE OF AN SAR; OR

(III)          CASH OR SHARES OF STOCK OTHERWISE ISSUABLE TO SUCH PARTICIPANT
UPON THE SETTLEMENT OF A PERFORMANCE AWARD.


(B)               TERMS AND CONDITIONS OF DEFERRED COMPENSATION AWARDS. DEFERRED
COMPENSATION AWARDS GRANTED PURSUANT TO THIS SECTION 13 MAY BE EVIDENCED BY
AWARD AGREEMENTS IN SUCH FORM AS THE COMMITTEE SHALL FROM TIME TO TIME
ESTABLISH. DEFERRED COMPENSATION AWARDS MAY INCORPORATE ALL OR ANY OF THE TERMS
OF THE PLAN BY REFERENCE AND SHALL COMPLY WITH AND BE SUBJECT TO THE FOLLOWING
TERMS AND CONDITIONS:

30


--------------------------------------------------------------------------------



(C)               VESTING CONDITIONS. DEFERRED COMPENSATION AWARDS SHALL BE
SUBJECT TO SUCH VESTING CONDITIONS AS SHALL BE DETERMINED BY THE COMMITTEE.


(D)               TERMS AND CONDITIONS OF STOCK UNITS.

(I)             VOTING RIGHTS; DIVIDEND EQUIVALENT RIGHTS AND DISTRIBUTIONS.
PARTICIPANTS SHALL HAVE NO VOTING RIGHTS WITH RESPECT TO SHARES OF STOCK
REPRESENTED BY STOCK UNITS UNTIL THE DATE OF THE ISSUANCE OF SUCH SHARES (AS
EVIDENCED BY THE APPROPRIATE ENTRY ON THE BOOKS OF THE COMPANY OR OF A DULY
AUTHORIZED TRANSFER AGENT OF THE COMPANY). HOWEVER, A PARTICIPANT SHALL BE
ENTITLED TO RECEIVE DIVIDEND EQUIVALENTS WITH RESPECT TO THE PAYMENT OF CASH
DIVIDENDS ON STOCK HAVING A RECORD DATE PRIOR TO DATE ON WHICH STOCK UNITS HELD
BY SUCH PARTICIPANT ARE SETTLED. SUCH DIVIDEND EQUIVALENTS SHALL BE PAID BY
CREDITING THE PARTICIPANT WITH ADDITIONAL WHOLE AND/OR FRACTIONAL STOCK UNITS AS
OF THE DATE OF PAYMENT OF SUCH CASH DIVIDENDS ON STOCK. THE METHOD OF
DETERMINING THE NUMBER OF ADDITIONAL STOCK UNITS TO BE SO CREDITED SHALL BE
SPECIFIED BY THE COMMITTEE AND SET FORTH IN THE AWARD AGREEMENT. SUCH ADDITIONAL
STOCK UNITS SHALL BE SUBJECT TO THE SAME TERMS AND CONDITIONS AND SHALL BE
SETTLED IN THE SAME MANNER AND AT THE SAME TIME (OR AS SOON THEREAFTER AS
PRACTICABLE) AS THE STOCK UNITS ORIGINALLY GRANTED UNDER THE AWARD AGREEMENT. IN
THE EVENT OF A DIVIDEND OR DISTRIBUTION PAID IN SHARES OF STOCK OR ANY OTHER
ADJUSTMENT MADE UPON A CHANGE IN THE CAPITAL STRUCTURE OF THE COMPANY AS
DESCRIBED IN SECTION 4(C), APPROPRIATE ADJUSTMENTS SHALL BE MADE IN THE
PARTICIPANT’S STOCK UNITS SO THAT THE PARTICIPANT RECEIVES UPON SETTLEMENT ANY
AND ALL NEW, SUBSTITUTED OR ADDITIONAL SECURITIES OR OTHER PROPERTY (OTHER THAN
NORMAL CASH DIVIDENDS) TO WHICH THE PARTICIPANT WOULD ENTITLED BY REASON OF THE
SHARES OF STOCK ISSUABLE UPON SETTLEMENT OF THE AWARD.

(II)            SETTLEMENT OF STOCK UNITS. A PARTICIPANT ELECTING TO RECEIVE AN
AWARD OF STOCK UNITS PURSUANT TO THIS SECTION 13, SHALL SPECIFY AT THE TIME OF
SUCH ELECTION A SETTLEMENT DATE WITH RESPECT TO SUCH AWARD. THE COMPANY SHALL
ISSUE TO THE PARTICIPANT AS SOON AS PRACTICABLE FOLLOWING THE EARLIER OF THE
SETTLEMENT DATE ELECTED BY THE PARTICIPANT OR THE DATE OF TERMINATION OF THE
PARTICIPANT’S SERVICE, A NUMBER OF WHOLE SHARES OF STOCK EQUAL TO THE NUMBER OF
WHOLE STOCK UNITS GRANTED UNDER THE AWARD AGREEMENT. SUCH SHARES OF STOCK SHALL
BE FULLY VESTED, AND THE PARTICIPANT SHALL NOT BE REQUIRED TO PAY ANY ADDITIONAL
CONSIDERATION (OTHER THAN APPLICABLE TAX WITHHOLDING) TO ACQUIRE SUCH SHARES.
ANY FRACTIONAL STOCK UNITS SHALL BE SETTLED BY THE COMPANY BY PAYMENT IN CASH OF
AN AMOUNT EQUAL TO THE FAIR MARKET VALUE AS OF THE PAYMENT DATE OF SUCH
FRACTIONAL SHARE.

(III)           NONTRANSFERABILITY OF STOCK UNITS. PRIOR TO THEIR SETTLEMENT IN
ACCORDANCE WITH THE PROVISION OF THE PLAN, NO STOCK UNIT SHALL BE SUBJECT IN ANY
MANNER TO ANTICIPATION, ALIENATION, SALE, EXCHANGE, TRANSFER, ASSIGNMENT,
PLEDGE, ENCUMBRANCE, OR GARNISHMENT BY CREDITORS OF THE PARTICIPANT OR THE
PARTICIPANT’S BENEFICIARY, EXCEPT TRANSFER BY WILL OR BY THE LAWS OF DESCENT AND
DISTRIBUTION. ALL RIGHTS WITH RESPECT TO A STOCK UNIT GRANTED TO A PARTICIPANT
HEREUNDER SHALL

31


--------------------------------------------------------------------------------


BE EXERCISABLE DURING HIS OR HER LIFETIME ONLY BY SUCH PARTICIPANT OR THE
PARTICIPANT’S GUARDIAN OR LEGAL REPRESENTATIVE.


SECTION 14.           TRANSFER, LEAVE OF ABSENCE, ETC. FOR PURPOSES OF THE PLAN:
(A) A TRANSFER OF AN EMPLOYEE FROM THE COMPANY TO A PARTICIPATING COMPANY, OR
VICE VERSA, OR FROM ONE PARTICIPATING COMPANY TO ANOTHER; (B) A LEAVE OF
ABSENCE, DULY AUTHORIZED IN WRITING BY THE COMPANY, FOR MILITARY SERVICE OR
SICKNESS, OR FOR ANY OTHER PURPOSES APPROVED BY THE COMPANY IF THE PERIOD OF
SUCH LEAVE DOES NOT EXCEED 90 DAYS; OR (C) A LEAVE OF ABSENCE IN EXCESS OF 90
DAYS, DULY AUTHORIZED IN WRITING BY THE COMPANY, SHALL NOT BE DEEMED A
TERMINATION OF SERVICE. HOWEVER, IF ANY SUCH LEAVE OF ABSENCE TAKEN BY A
PARTICIPANT EXCEEDS NINETY (90) DAYS, THEN ON THE ONE HUNDRED EIGHTY-FIRST
(181ST) DAY FOLLOWING THE COMMENCEMENT OF SUCH LEAVE ANY INCENTIVE STOCK OPTION
HELD BY THE PARTICIPANT SHALL CEASE TO BE TREATED AS AN INCENTIVE STOCK OPTION
AND INSTEAD SHALL BE TREATED THEREAFTER AS A NONQUALIFIED STOCK OPTION, UNLESS
THE PARTICIPANT’S RIGHT TO RETURN TO SERVICE IS GUARANTEED BY STATUTE OR
CONTRACT.


SECTION 15.           AMENDMENTS AND TERMINATION. THE BOARD MAY AMEND, ALTER, OR
DISCONTINUE THE PLAN, BUT NO AMENDMENT, ALTERATION, OR DISCONTINUATION SHALL BE
MADE (I) WHICH WOULD IMPAIR THE RIGHTS OF A PARTICIPANT UNDER ANY AWARD
THERETOFORE GRANTED, WITHOUT THE PARTICIPANT’S CONSENT, OR (II) WHICH, WITHOUT
THE APPROVAL OF THE SHAREHOLDERS, WOULD:


(A)          EXCEPT AS IS PROVIDED IN SECTION 4 OF THE PLAN, INCREASE THE TOTAL
NUMBER OF SHARES AVAILABLE FOR THE PURPOSE OF THE PLAN;


(B)          SUBSEQUENT TO THE DATE OF GRANT, DECREASE THE OPTION PRICE OF ANY
OPTION TO LESS THAN 100% (110% IN THE CASE OF A 10% OWNER OF AN INCENTIVE STOCK
OPTION) OF THE FAIR MARKET VALUE ON THE DATE OF THE GRANTING OF THE OPTION;


(C)          EXTEND THE MAXIMUM OPTION PERIOD UNDER SECTION 6(B) OF THE PLAN;


(D)          OTHERWISE MATERIALLY INCREASE THE BENEFITS ACCRUING TO PARTICIPANTS
UNDER, OR MATERIALLY MODIFY THE REQUIREMENTS AS TO ELIGIBILITY FOR PARTICIPATION
IN, THE PLAN; OR


(E)          VIOLATE ANY APPLICABLE LAW, RULE OR REGULATION ENACTED OR
PROMULGATED BY ANY GOVERNMENTAL AUTHORITY, SECURITIES EXCHANGE, MARKET SYSTEM OR
SELF REGULATORY ORGANIZATION.

The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, but no such amendment shall impair the rights of
any holder without such holder’s consent. Notwithstanding the foregoing, the
Board or the Committee may, in its discretion, amend the Plan or terms of any
outstanding Award held by a person then subject to Section 16 of the Exchange
Act without the consent of any holder in order to preserve exemptions under said
Section 16 which are or become available from time to time under rules of the
Securities and Exchange Commission.


SECTION 16.           UNFUNDED STATUS OF THE PLAN. THE PLAN IS INTENDED TO
CONSTITUTE AN “UNFUNDED” PLAN FOR INCENTIVE AND DEFERRED COMPENSATION. WITH
RESPECT TO ANY PAYMENTS NOT YET MADE TO A PARTICIPANT BY THE COMPANY, NOTHING
CONTAINED HEREIN SHALL GIVE ANY SUCH PARTICIPANT ANY RIGHTS THAT ARE GREATER
THAN THOSE OF A GENERAL CREDITOR OF THE COMPANY. IN ITS

32


--------------------------------------------------------------------------------



SOLE DISCRETION, THE COMMITTEE MAY AUTHORIZE THE CREATION OF TRUSTS OR OTHER
ARRANGEMENTS TO MEET THE OBLIGATIONS CREATED UNDER THE PLAN TO DELIVER THE
STOCK; PROVIDED, HOWEVER, THAT THE EXISTENCE OF SUCH TRUSTS OR OTHER
ARRANGEMENTS IS CONSISTENT WITH THE UNFUNDED STATUS OF THE PLAN.


SECTION 17.           EMPLOYMENT AT WILL. NOTHING CONTAINED IN THE PLAN, OR IN
ANY AWARD GRANTED PURSUANT TO THE PLAN, OR IN ANY AGREEMENT MADE PURSUANT TO THE
PLAN, SHALL CONFER UPON ANY PARTICIPANT ANY RIGHT WITH RESPECT TO CONTINUANCE OF
EMPLOYMENT BY A PARTICIPATING COMPANY OR ITS SUBSIDIARIES, NOR INTERFERE IN ANY
WAY WITH THE RIGHT OF A PARTICIPATING COMPANY OR ITS SUBSIDIARIES TO TERMINATE
THE PARTICIPANT’S EMPLOYMENT AT WILL OR CHANGE THE PARTICIPANT’S COMPENSATION AT
ANY TIME.


SECTION 18.           ADDITIONAL COMPENSATION ARRANGEMENTS. NOTHING CONTAINED IN
THIS PLAN SHALL PREVENT THE BOARD OF DIRECTORS FROM ADOPTING OTHER OR ADDITIONAL
COMPENSATION ARRANGEMENTS, SUBJECT TO SHAREHOLDER APPROVAL IF SUCH APPROVAL IS
REQUIRED; AND SUCH ARRANGEMENTS MAY BE EITHER GENERALLY APPLICABLE OR APPLICABLE
ONLY IN SPECIFIC CASES.


SECTION 19.           TAXES.


(A)          PARTICIPANTS SHALL MAKE ARRANGEMENTS SATISFACTORY TO THE COMMITTEE
REGARDING PAYMENT OF ANY FEDERAL, STATE, OR LOCAL TAXES OF ANY KIND REQUIRED BY
LAW TO BE WITHHELD WITH RESPECT TO ANY INCOME WHICH THE PARTICIPANT IS REQUIRED,
OR ELECTS, TO INCLUDE IN HIS GROSS INCOME AND THE COMPANY AND ITS SUBSIDIARIES
SHALL, TO THE EXTENT PERMITTED BY LAW, HAVE THE RIGHT TO DEDUCT ANY SUCH TAXES
FROM ANY PAYMENT OF ANY KIND OTHERWISE DUE TO THE PARTICIPANT. ANYTHING
CONTAINED HEREIN TO THE CONTRARY NOTWITHSTANDING, THE COMMITTEE MAY, IN ITS SOLE
DISCRETION, AUTHORIZE ACCEPTANCE OF STOCK RECEIVED IN CONNECTION WITH THE GRANT
OR EXERCISE OF AN AWARD OR OTHERWISE PREVIOUSLY ACQUIRED IN SATISFACTION OF
WITHHOLDING REQUIREMENTS.


(B)          NOTWITHSTANDING ANY PROVISIONS TO THE CONTRARY IN THIS SECTION 19,
AN INSIDER MAY ONLY SATISFY TAX WITHHOLDING REQUIREMENTS WITH THE SETTLEMENT OF
A STOCK APPRECIATION RIGHT OR WITH SHARES OF THE STOCK IF HE OR SHE HAS HELD
SUCH STOCK OR STOCK APPRECIATION RIGHT FOR AT LEAST SIX (6) MONTHS OR THE CASH
SETTLEMENT OF THE TAX OBLIGATION OCCURS NO EARLIER THAN SIX (6) MONTHS AFTER THE
DATE OF AN IRREVOCABLE ELECTION MADE BY AN INSIDER.


SECTION 20.           STANDARD FORMS OF AWARD AGREEMENT.


(A)          AWARD AGREEMENTS. EACH AWARD SHALL COMPLY WITH AND BE SUBJECT TO
THE TERMS AND CONDITIONS SET FORTH IN THE APPROPRIATE FORM OF AWARD AGREEMENT
APPROVED BY THE COMMITTEE AND AS AMENDED FROM TIME TO TIME. ANY AWARD AGREEMENT
MAY CONSIST OF AN APPROPRIATE FORM OF NOTICE OF GRANT AND A FORM OF AGREEMENT
INCORPORATED THEREIN BY REFERENCE, OR SUCH OTHER FORM OR FORMS, INCLUDING
ELECTRONIC MEDIA, AS THE COMMITTEE MAY APPROVE FROM TIME TO TIME.


(B)          AUTHORITY TO VARY TERMS. THE COMMITTEE SHALL HAVE THE AUTHORITY
FROM TIME TO TIME TO VARY THE TERMS OF ANY STANDARD FORM OF AWARD AGREEMENT
EITHER IN CONNECTION WITH THE GRANT OR AMENDMENT OF AN INDIVIDUAL AWARD OR IN
CONNECTION WITH THE AUTHORIZATION OF A NEW STANDARD FORM OR FORMS; PROVIDED,
HOWEVER, THAT THE TERMS AND

33


--------------------------------------------------------------------------------



CONDITIONS OF ANY SUCH NEW, REVISED OR AMENDED STANDARD FORM OR FORMS OF AWARD
AGREEMENT ARE NOT INCONSISTENT WITH THE TERMS OF THE PLAN.


SECTION 21.           CHANGE IN CONTROL.


(A)          EFFECT OF CHANGE IN CONTROL ON OPTIONS AND SARS.


(1)               ACCELERATED VESTING. THE COMMITTEE, IN ITS DISCRETION, MAY
PROVIDE IN ANY AWARD AGREEMENT EVIDENCING AN OPTION OR SAR AWARD OR, IN THE
EVENT OF A CHANGE IN CONTROL, MAY TAKE SUCH ACTIONS AS IT DEEMS APPROPRIATE TO
PROVIDE, FOR THE ACCELERATION OF THE EXERCISABILITY AND VESTING IN CONNECTION
WITH SUCH CHANGE IN CONTROL OF ANY OR ALL OUTSTANDING OPTIONS AND SARS AND
SHARES ACQUIRED UPON THE EXERCISE OF SUCH OPTIONS AND SARS UPON SUCH CONDITIONS
AND TO SUCH EXTENT AS THE COMMITTEE SHALL DETERMINE.


(2)               ASSUMPTION OR SUBSTITUTION. IN THE EVENT OF A CHANGE IN
CONTROL, THE SURVIVING COMPANY, MAY, WITHOUT THE CONSENT OF ANY PARTICIPANT,
EITHER ASSUME THE COMPANY’S RIGHTS AND OBLIGATIONS UNDER OUTSTANDING OPTIONS AND
SARS OR SUBSTITUTE FOR OUTSTANDING OPTIONS AND SARS SUBSTANTIALLY EQUIVALENT
OPTIONS AND SARS (AS THE CASE MAY BE) FOR THE STOCK OF THE SURVIVING COMPANY OR
OTHER PERSON ACQUIRING THE COMPANY’S VOTING SECURITIES IN SUCH CHANGE IN CONTROL
(THE “ACQUIRER”). ANY OPTIONS OR SARS WHICH ARE NOT ASSUMED OR SUBSTITUTED IN
CONNECTION WITH THE CHANGE IN CONTROL NOR EXERCISED AS OF THE TIME OF
CONSUMMATION OF THE CHANGE IN CONTROL SHALL TERMINATE AND CEASE TO BE
OUTSTANDING EFFECTIVE AS OF THE TIME OF CONSUMMATION OF THE CHANGE IN CONTROL.


(3)               CASH-OUT OF OPTIONS OR SARS. THE COMMITTEE, IN ITS DISCRETION
AND WITHOUT THE CONSENT OF ANY PARTICIPANT, MAY DETERMINE THAT, UPON THE
OCCURRENCE OF A CHANGE IN CONTROL, EACH OR ANY OPTION OR SAR OUTSTANDING
IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL SHALL BE CANCELED IN EXCHANGE FOR A
PAYMENT WITH RESPECT TO EACH VESTED SHARE OF STOCK SUBJECT TO SUCH CANCELED
OPTION OR SAR IN (I) CASH, (II) STOCK OF THE COMPANY OR OF A CORPORATION OR
OTHER BUSINESS ENTITY A PARTY TO THE CHANGE IN CONTROL, OR (III) OTHER PROPERTY
WHICH, IN ANY SUCH CASE, SHALL BE IN AN AMOUNT HAVING A FAIR MARKET VALUE EQUAL
TO THE EXCESS OF THE FAIR MARKET VALUE OF THE CONSIDERATION TO BE PAID PER SHARE
OF STOCK IN THE CHANGE IN CONTROL OVER THE EXERCISE PRICE PER SHARE UNDER SUCH
OPTION OR SAR (THE “SPREAD”). IN THE EVENT SUCH DETERMINATION IS MADE BY THE
COMMITTEE, THE SPREAD (REDUCED BY APPLICABLE WITHHOLDING TAXES, IF ANY) SHALL BE
PAID TO PARTICIPANTS IN RESPECT OF THEIR CANCELED OPTIONS AND SARS AS SOON AS
PRACTICABLE FOLLOWING THE DATE OF THE CHANGE IN CONTROL.


(B)               EFFECT OF CHANGE IN CONTROL ON RESTRICTED STOCK AWARDS. THE
COMMITTEE, IN ITS DISCRETION, MAY PROVIDE IN ANY AWARD AGREEMENT EVIDENCING A
RESTRICTED STOCK AWARD OR, IN THE EVENT OF A CHANGE IN CONTROL, MAY TAKE SUCH
ACTIONS AS IT DEEMS APPROPRIATE TO PROVIDE, THAT THE LAPSING OF THE RESTRICTION
PERIOD APPLICABLE TO THE SHARES SUBJECT TO THE RESTRICTED STOCK AWARD HELD BY A
PARTICIPANT WHOSE SERVICE HAS NOT TERMINATED PRIOR TO THE CHANGE IN CONTROL
SHALL BE ACCELERATED EFFECTIVE IMMEDIATELY PRIOR TO THE CONSUMMATION OF THE
CHANGE IN CONTROL TO SUCH EXTENT AS THE COMMITTEE SHALL DETERMINE.


(C)               EFFECT OF CHANGE IN CONTROL ON RESTRICTED STOCK UNIT AWARDS.
THE COMMITTEE, IN ITS DISCRETION, MAY PROVIDE IN ANY AWARD AGREEMENT EVIDENCING
A RESTRICTED

34


--------------------------------------------------------------------------------



STOCK UNIT AWARD OR, IN THE EVENT OF A CHANGE IN CONTROL, MAY TAKE SUCH ACTIONS
AS IT DEEMS APPROPRIATE TO PROVIDE, THAT THE RESTRICTED STOCK UNIT AWARD HELD BY
A PARTICIPANT WHOSE SERVICE HAS NOT TERMINATED PRIOR TO THE CHANGE IN CONTROL
SHALL BE SETTLED EFFECTIVE AS OF THE DATE OF THE CHANGE IN CONTROL TO SUCH
EXTENT AS THE COMMITTEE SHALL DETERMINE; PROVIDED, HOWEVER, THAT IF SUCH
RESTRICTED STOCK UNIT AWARD IS SUBJECT TO SECTION 409A OF THE CODE, (I) SUCH
SETTLEMENT SHALL ONLY OCCUR IF THE CHANGE IN CONTROL IS DEEMED TO BE A CHANGE IN
THE OWNERSHIP OF THE COMPANY, A CHANGE IN EFFECTIVE CONTROL OF THE COMPANY, OR A
CHANGE IN THE OWNERSHIP OF A SUBSTANTIAL PORTION OF THE ASSETS OF THE COMPANY
(AS SUCH TERMS ARE DEFINED UNDER SECTION 409A OF THE CODE AND TREASURY
REGULATIONS THEREUNDER) AND (II) THE AWARD AGREEMENT EVIDENCING SUCH RESTRICTED
STOCK UNIT AWARD MUST PROVIDE FOR SUCH SETTLEMENT AT THE TIME OF GRANT OF SUCH
RESTRICTED STOCK UNIT AWARD.


(D)               EFFECT OF CHANGE IN CONTROL ON PERFORMANCE AWARDS. THE
COMMITTEE, IN ITS DISCRETION, MAY PROVIDE IN ANY AWARD AGREEMENT EVIDENCING A
PERFORMANCE AWARD OR, IN THE EVENT OF A CHANGE IN CONTROL, MAY TAKE SUCH ACTIONS
AS IT DEEMS APPROPRIATE TO PROVIDE, THAT THE PERFORMANCE AWARD HELD BY A
PARTICIPANT WHOSE SERVICE HAS NOT TERMINATED PRIOR TO THE CHANGE IN CONTROL OR
WHOSE SERVICE TERMINATED BY REASON OF THE PARTICIPANT’S DEATH OR DISABILITY
SHALL BECOME PAYABLE EFFECTIVE AS OF THE DATE OF THE CHANGE IN CONTROL TO SUCH
EXTENT AS THE COMMITTEE SHALL DETERMINE; PROVIDED, HOWEVER, THAT IF SUCH
PERFORMANCE AWARD IS SUBJECT TO SECTION 409A OF THE CODE, (I) SUCH PAYMENT SHALL
ONLY OCCUR IF THE CHANGE IN CONTROL IS DEEMED TO BE A CHANGE IN THE OWNERSHIP OF
THE COMPANY, A CHANGE IN EFFECTIVE CONTROL OF THE COMPANY, OR A CHANGE IN THE
OWNERSHIP OF A SUBSTANTIAL PORTION OF THE ASSETS OF THE COMPANY (AS SUCH TERMS
ARE DEFINED UNDER SECTION 409A OF THE CODE AND TREASURY REGULATIONS THEREUNDER)
AND (II) THE AWARD AGREEMENT EVIDENCING SUCH PERFORMANCE AWARD MUST PROVIDE FOR
SUCH PAYMENT AT THE TIME OF GRANT OF SUCH PERFORMANCE AWARD.


(E)               EFFECT OF CHANGE IN CONTROL ON DEFERRED STOCK AWARDS, OTHER
STOCK-BASED AWARDS AND DEFERRED COMPENSATION AWARDS. THE COMMITTEE, IN ITS
DISCRETION, MAY PROVIDE IN ANY AWARD AGREEMENT EVIDENCING A DEFERRED STOCK
AWARD, OTHER STOCK-BASED AWARD OR A DEFERRED COMPENSATION AWARD OR, IN THE EVENT
OF A CHANGE IN CONTROL, MAY TAKE SUCH ACTIONS AS IT DEEMS APPROPRIATE TO
PROVIDE, THAT THE STOCK OR STOCK UNITS PURSUANT TO SUCH AWARD SHALL BE SETTLED
EFFECTIVE AS OF THE DATE OF THE CHANGE IN CONTROL; PROVIDED, HOWEVER, THAT IF
SUCH AWARD IS SUBJECT TO SECTION 409A OF THE CODE, (I) SUCH SETTLEMENT SHALL
ONLY OCCUR IF THE CHANGE IN CONTROL IS DEEMED TO BE A CHANGE IN THE OWNERSHIP OF
THE COMPANY, A CHANGE IN EFFECTIVE CONTROL OF THE COMPANY, OR A CHANGE IN THE
OWNERSHIP OF A SUBSTANTIAL PORTION OF THE ASSETS OF THE COMPANY (AS SUCH TERMS
ARE DEFINED UNDER SECTION 409A OF THE CODE AND TREASURY REGULATIONS THEREUNDER)
AND (II) THE AWARD AGREEMENT EVIDENCING SUCH AWARD MUST PROVIDE FOR SUCH
SETTLEMENT AT THE TIME OF GRANT OF SUCH AWARD.


(F)                EXCISE TAX LIMIT. IN THE EVENT THAT THE VESTING OF AWARDS
TOGETHER WITH ALL OTHER PAYMENTS AND THE VALUE OF ANY BENEFIT RECEIVED OR TO BE
RECEIVED BY A PARTICIPANT WOULD RESULT IN ALL OR A PORTION OF SUCH PAYMENT BEING
SUBJECT TO THE EXCISE TAX UNDER SECTION 4999 OF THE CODE, THEN THE PARTICIPANT’S
PAYMENT SHALL BE EITHER (I) THE FULL PAYMENT OR (II) SUCH LESSER AMOUNT THAT
WOULD RESULT IN NO PORTION OF THE PAYMENT BEING SUBJECT TO EXCISE TAX UNDER
SECTION 4999 OF THE CODE (THE “EXCISE TAX”), WHICHEVER OF THE FOREGOING AMOUNTS,
TAKING INTO ACCOUNT THE APPLICABLE FEDERAL, STATE, AND LOCAL EMPLOYMENT TAXES,
INCOME TAXES, AND THE EXCISE TAX, RESULTS IN THE RECEIPT BY THE PARTICIPANT, ON
AN AFTER-TAX BASIS, OF THE GREATEST AMOUNT OF THE

35


--------------------------------------------------------------------------------



PAYMENT NOTWITHSTANDING THAT ALL OR SOME PORTION OF THE PAYMENT MAY BE TAXABLE
UNDER SECTION 4999 OF THE CODE. ALL DETERMINATIONS REQUIRED TO BE MADE UNDER
THIS SECTION 21(F) SHALL BE MADE BY THE NATIONALLY RECOGNIZED ACCOUNTING FIRM
WHICH IS THE COMPANY’S OUTSIDE AUDITOR IMMEDIATELY PRIOR TO THE EVENT TRIGGERING
THE PAYMENTS THAT ARE SUBJECT TO THE EXCISE TAX (THE “ACCOUNTING FIRM”). THE
COMPANY SHALL CAUSE THE ACCOUNTING FIRM TO PROVIDE DETAILED SUPPORTING
CALCULATIONS OF ITS DETERMINATIONS TO THE COMPANY AND THE PARTICIPANT. ALL FEES
AND EXPENSES OF THE ACCOUNTING FIRM SHALL BE BORNE SOLELY BY THE COMPANY. THE
ACCOUNTING FIRM’S DETERMINATIONS MUST BE MADE WITH SUBSTANTIAL AUTHORITY (WITHIN
THE MEANING OF SECTION 6662 OF THE CODE). FOR THE PURPOSES OF ALL CALCULATIONS
UNDER SECTION 280G OF THE CODE AND THE APPLICATION OF THIS SECTION 21(F), ALL
DETERMINATIONS AS TO PRESENT VALUE SHALL BE MADE USING 120 PERCENT OF THE
APPLICABLE FEDERAL RATE (DETERMINED UNDER SECTION 1274(D) OF THE CODE)
COMPOUNDED SEMIANNUALLY, AS IN EFFECT ON DECEMBER 30, 2004.


SECTION 22.                 COMPLIANCE WITH SECURITIES LAW. THE GRANT OF AWARDS
AND THE ISSUANCE OF SHARES OF STOCK PURSUANT TO ANY AWARD SHALL BE SUBJECT TO
COMPLIANCE WITH ALL APPLICABLE REQUIREMENTS OF FEDERAL, STATE AND FOREIGN LAW
WITH RESPECT TO SUCH SECURITIES AND THE REQUIREMENTS OF ANY STOCK EXCHANGE OR
MARKET SYSTEM UPON WHICH THE STOCK MAY THEN BE LISTED. IN ADDITION, NO AWARD MAY
BE EXERCISED OR SHARES ISSUED PURSUANT TO AN AWARD UNLESS (A) A REGISTRATION
STATEMENT UNDER THE SECURITIES ACT SHALL AT THE TIME OF SUCH EXERCISE OR
ISSUANCE BE IN EFFECT WITH RESPECT TO THE SHARES ISSUABLE PURSUANT TO THE AWARD
OR (B) IN THE OPINION OF LEGAL COUNSEL TO THE COMPANY, THE SHARES ISSUABLE
PURSUANT TO THE AWARD MAY BE ISSUED IN ACCORDANCE WITH THE TERMS OF AN
APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.
THE INABILITY OF THE COMPANY TO OBTAIN FROM ANY REGULATORY BODY HAVING
JURISDICTION THE AUTHORITY, IF ANY, DEEMED BY THE COMPANY’S LEGAL COUNSEL TO BE
NECESSARY TO THE LAWFUL ISSUANCE AND SALE OF ANY SHARES HEREUNDER SHALL RELIEVE
THE COMPANY OF ANY LIABILITY IN RESPECT OF THE FAILURE TO ISSUE OR SELL SUCH
SHARES AS TO WHICH SUCH REQUISITE AUTHORITY SHALL NOT HAVE BEEN OBTAINED. AS A
CONDITION TO ISSUANCE OF ANY STOCK, THE COMPANY MAY REQUIRE THE PARTICIPANT TO
SATISFY ANY QUALIFICATIONS THAT MAY BE NECESSARY OR APPROPRIATE, TO EVIDENCE
COMPLIANCE WITH ANY APPLICABLE LAW OR REGULATION AND TO MAKE ANY REPRESENTATION,
WARRANTY OR COVENANT WITH RESPECT THERETO AS MAY BE REQUESTED BY THE COMPANY.


SECTION 23.                 MISCELLANEOUS PROVISIONS.


(A)               DEFERRALS OF PAYMENT. IN ADDITION TO THE GRANT OF DEFERRED
STOCK AWARDS OR DEFERRED COMPENSATION AWARDS UNDER SECTION 11 OR 13 OF THE PLAN,
THE COMMITTEE MAY IN ITS DISCRETION PERMIT A PARTICIPANT TO DEFER THE RECEIPT OF
PAYMENT OF CASH OR DELIVERY OF SHARES OF STOCK THAT WOULD OTHERWISE BE DUE TO
THE PARTICIPANT BY VIRTUE OF THE EXERCISE OF A RIGHT OR THE SATISFACTION OF
VESTING OR OTHER CONDITIONS WITH RESPECT TO AN AWARD. IF ANY SUCH DEFERRAL IS TO
BE PERMITTED BY THE COMMITTEE, THE COMMITTEE SHALL ESTABLISH RULES AND
PROCEDURES RELATING TO SUCH DEFERRAL IN A MANNER INTENDED TO COMPLY WITH THE
REQUIREMENTS OF SECTION 409A OF THE CODE, INCLUDING, WITHOUT LIMITATION, THE
TIME WHEN AN ELECTION TO DEFER MAY BE MADE, THE TIME PERIOD OF THE DEFERRAL AND
THE EVENTS THAT WOULD RESULT IN PAYMENT OF THE DEFERRED AMOUNT, THE INTEREST OR
OTHER EARNINGS ATTRIBUTABLE TO THE DEFERRAL AND THE METHOD OF FUNDING, IF ANY,
ATTRIBUTABLE TO THE DEFERRED AMOUNT.


(B)               REPURCHASE RIGHTS. SHARES ISSUED UNDER THE PLAN MAY BE SUBJECT
TO ONE OR MORE REPURCHASE OPTIONS, OR OTHER CONDITIONS AND RESTRICTIONS AS
DETERMINED BY THE

36


--------------------------------------------------------------------------------



COMMITTEE IN ITS DISCRETION AT THE TIME THE AWARD IS GRANTED. THE COMPANY SHALL
HAVE THE RIGHT TO ASSIGN AT ANY TIME ANY REPURCHASE RIGHT IT MAY HAVE, WHETHER
OR NOT SUCH RIGHT IS THEN EXERCISABLE, TO ONE OR MORE PERSONS AS MAY BE SELECTED
BY THE COMPANY. UPON REQUEST BY THE COMPANY, EACH PARTICIPANT SHALL EXECUTE ANY
AGREEMENT EVIDENCING SUCH REPURCHASE OPTIONS OR TRANSFER RESTRICTIONS PRIOR TO
THE RECEIPT OF SHARES OF STOCK HEREUNDER AND SHALL PROMPTLY PRESENT TO THE
COMPANY ANY AND ALL CERTIFICATES REPRESENTING SHARES OF STOCK ACQUIRED HEREUNDER
FOR THE PLACEMENT ON SUCH CERTIFICATES OF APPROPRIATE LEGENDS EVIDENCING ANY
SUCH REPURCHASE OPTIONS OR TRANSFER RESTRICTIONS.


(C)               PROVISION OF INFORMATION. EACH PARTICIPANT SHALL BE GIVEN
ACCESS TO INFORMATION CONCERNING THE COMPANY EQUIVALENT TO THAT INFORMATION
GENERALLY MADE AVAILABLE TO THE COMPANY’S COMMON SHAREHOLDERS.


(D)               RIGHTS AS EMPLOYEE, CONSULTANT OR DIRECTOR. NO PERSON, EVEN
THOUGH ELIGIBLE PURSUANT TO SECTION 5, SHALL HAVE A RIGHT TO BE SELECTED AS A
PARTICIPANT, OR, HAVING BEEN SO SELECTED, TO BE SELECTED AGAIN AS A PARTICIPANT.
NOTHING IN THE PLAN OR ANY AWARD GRANTED UNDER THE PLAN SHALL CONFER ON ANY
PARTICIPANT A RIGHT TO REMAIN AN EMPLOYEE, OFFICER, CONSULTANT OR DIRECTOR OR
INTERFERE WITH OR LIMIT IN ANY WAY ANY RIGHT OF A PARTICIPATING COMPANY TO
TERMINATE THE PARTICIPANT’S SERVICE AT ANY TIME. TO THE EXTENT THAT AN EMPLOYEE
OF A PARTICIPATING COMPANY OTHER THAN THE COMPANY RECEIVES AN AWARD UNDER THE
PLAN, THAT AWARD SHALL IN NO EVENT BE UNDERSTOOD OR INTERPRETED TO MEAN THAT THE
COMPANY IS THE EMPLOYEE’S EMPLOYER OR THAT THE EMPLOYEE HAS AN EMPLOYMENT
RELATIONSHIP WITH THE COMPANY.


(E)               RIGHTS AS A SHAREHOLDER. A PARTICIPANT SHALL HAVE NO RIGHTS AS
A SHAREHOLDER WITH RESPECT TO ANY SHARES COVERED BY AN AWARD UNTIL THE DATE OF
THE ISSUANCE OF SUCH SHARES (AS EVIDENCED BY THE APPROPRIATE ENTRY ON THE BOOKS
OF THE COMPANY OR OF A DULY AUTHORIZED TRANSFER AGENT OF THE COMPANY). NO
ADJUSTMENT SHALL BE MADE FOR DIVIDENDS, DISTRIBUTIONS OR OTHER RIGHTS FOR WHICH
THE RECORD DATE IS PRIOR TO THE DATE SUCH SHARES ARE ISSUED, EXCEPT AS PROVIDED
IN SECTION 4(C) OR ANOTHER PROVISION OF THE PLAN.


(F)                FRACTIONAL SHARES. THE COMPANY SHALL NOT BE REQUIRED TO ISSUE
FRACTIONAL SHARES UPON THE EXERCISE OR SETTLEMENT OF ANY AWARD; PROVIDED,
HOWEVER, THAT IF THE COMPANY DOES NOT ISSUE FRACTIONAL SHARES UPON THE EXERCISE
OR SETTLEMENT OF ANY AWARD, IT SHALL MAKE A CASH PAYMENT EQUAL TO THE FAIR
MARKET VALUE OF SUCH FRACTIONAL SHARES UNLESS SUCH FRACTIONAL SHARES ARE ROUNDED
UP.


(G)               SEVERABILITY. IF ANY ONE OR MORE OF THE PROVISIONS (OR ANY
PART THEREOF) OF THIS PLAN SHALL BE HELD INVALID, ILLEGAL OR UNENFORCEABLE IN
ANY RESPECT, SUCH PROVISION SHALL BE MODIFIED SO AS TO MAKE IT VALID, LEGAL AND
ENFORCEABLE, AND THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING
PROVISIONS (OR ANY PART THEREOF) OF THE PLAN SHALL NOT IN ANY WAY BE AFFECTED OR
IMPAIRED THEREBY.


(H)               BENEFICIARY DESIGNATION. SUBJECT TO LOCAL LAWS AND PROCEDURES,
EACH PARTICIPANT MAY FILE WITH THE COMPANY A WRITTEN DESIGNATION OF A
BENEFICIARY WHO IS TO RECEIVE ANY BENEFIT UNDER THE PLAN TO WHICH THE
PARTICIPANT IS ENTITLED IN THE EVENT OF SUCH PARTICIPANT’S DEATH BEFORE HE OR
SHE RECEIVES ANY OR ALL OF SUCH BENEFIT. EACH DESIGNATION WILL REVOKE ALL PRIOR

37


--------------------------------------------------------------------------------



DESIGNATIONS BY THE SAME PARTICIPANT, SHALL BE IN A FORM PRESCRIBED BY THE
COMPANY, AND WILL BE EFFECTIVE ONLY WHEN FILED BY THE PARTICIPANT IN WRITING
WITH THE COMPANY DURING THE PARTICIPANT’S LIFETIME. IF A MARRIED PARTICIPANT
DESIGNATES A BENEFICIARY OTHER THAN THE PARTICIPANT’S SPOUSE, THE EFFECTIVENESS
OF SUCH DESIGNATION MAY BE SUBJECT TO THE CONSENT OF THE PARTICIPANT’S SPOUSE.
IF A PARTICIPANT DIES WITHOUT AN EFFECTIVE DESIGNATION OF A BENEFICIARY WHO IS
LIVING AT THE TIME OF THE PARTICIPANT’S DEATH, THE COMPANY WILL PAY ANY
REMAINING UNPAID BENEFITS TO THE PARTICIPANT’S LEGAL REPRESENTATIVE.


(I)                CHOICE OF LAW. EXCEPT TO THE EXTENT GOVERNED BY APPLICABLE
FEDERAL LAW, THE VALIDITY, INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THE
PLAN AND EACH AWARD AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW
JERSEY, WITHOUT REGARD TO ITS CONFLICT OF LAW RULES.


SECTION 24.                 EFFECTIVE DATE OF THE PLAN. THE PLAN SHALL BE
EFFECTIVE ON THE DATE IT IS APPROVED BY THE VOTE OF THE HOLDERS OF A MAJORITY OF
ALL OUTSTANDING SHARES OF STOCK.


SECTION 25.                 TERM OF THE PLAN. NO AWARD SHALL BE GRANTED PURSUANT
TO THE PLAN AFTER MAY 19, 2015, BUT AWARDS THERETOFORE GRANTED MAY EXTEND BEYOND
THAT DATE.

38


--------------------------------------------------------------------------------


EXHIBIT B

STOCK POWER

FOR VALUE
RECEIVED                                                                                                      

Please insert Social Security or other

   Identification number of assignee

Hereby sell, assign and transfer
unto:                                                                                                                                    

                                                                                                                                                                                                

(                                ) Shares of the                           
Capital Stock of
                                                                                       

                                                                   standing in
my (our) name(s) on the books of said Corporation represented by Certificate(s)
No.(s)
                                                                                                                                                                       
                                                                                                                                                                                                        
herewith and do hereby irrevocably constitute and appoint
                                                                                                          
                                                                                                                                                                                                        

Attorney to transfer the said stock on the books of said Corporation with full
power of substitution in the premises.

Dated:

 

 

By:

 

 

 

 

Signature Guaranteed*

 

 

 

 

--------------------------------------------------------------------------------

* An eligible guarantor is a member of one of the Acceptable Signature Guarantee
Medallion Programs (STAMP, SEMP, NYSEMSP) with a bond limit of $500,000 or more,
or has applied to us and has been accepted by Continental Stock Transfer & Trust
Company as of current date.


--------------------------------------------------------------------------------